 
Exhibit 10.1
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
OUT-LICENCE AGREEMENT
 
by and between
 
ASTRAZENECA AB
 
and
 
NEOPROBE CORPORATION
 
DATE: 9 DECEMBER 2011

 
9 December 2011
AZ./.Neoprobe

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1
Definitions
1
     
2
Construction
12
     
3
Grant of Rights
13
     
3.1
Licence Grants to Neoprobe
13
     
3.2
Option to Negotiate a Joint Commercial Arrangement
15
     
3.3
Assignment of Regulatory Documentation
16
     
3.4
Right of Reference
16
     
3.5
Sublicences
17
     
3.6
Exclusivity Term
18
     
4
Confirmatory Patent Licences
18
     
5
Development and Commercialisation
19
     
5.1
Information Disclosure; Assistance
19
     
5.2
Diligence Obligations
20
     
5.3
Breach of Diligence Obligations
21
     
5.4
AstraZeneca’s Retained Obligations
21
     
5.5
Management of the Development Activities
21
     
5.6
Records and Reporting
24
     
5.7
Communications with Health Authorities
24
     
6
Consideration
25
     
6.1
Milestone Payments
25
     
6.2
Royalties
26
     
6.3
Sublicensee Revenue
26
     
6.4
Royalty Term
27
     
6.5
Sales Subject to Royalties
27
     
6.6
Royalty Payments
27
     
6.7
Records Retention; Audit
28
     
6.8
Mode of Payment
28
     
6.9
Currency
29
     
6.10
Taxes
29



9 December 2011
AZ./.Neoprobe

 
(i)

--------------------------------------------------------------------------------

 


6.11
Interest on Late Payment
30
     
7
Supply to AstraZeneca
30
     
8
Ownership of Intellectual Property and Regulatory Documentation
31
     
8.1
Ownership of Inventions
31
     
8.2
Ownership of Licensed Patents and Licensed Know-How
31
     
8.3
Ownership of Regulatory Documentation
31
     
8.4
Ownership of Joint Patents and Joint Know-How
32
     
9
Adverse Event Reporting and Product Recall
32
     
9.1
Adverse Event Reporting
32
     
9.2
Notification and Recall
33
     
10
Confidentiality & Non-Disclosure
33
     
10.1
Defined; General Obligations
33
     
10.2
Permitted Disclosures
33
     
10.3
Exclusions
35
     
10.4
Use of Name
36
     
10.5
Publications
37
     
10.6
Equitable Relief
37
     
11
Trademarks and INN
37
     
12
Representations and Warranties
38
     
12.1
Representations, Warranties and Covenants
38
     
13.2
Additional Representations and Warranties of AstraZeneca
40
     
12.3
DISCLAIMER OF WARRANTY
41
     
13
Indemnity
41
     
13.1
Indemnification of AstraZeneca
41
     
13.2
Indemnification of Neoprobe
42
     
13.3
Notice of Claim
42
     
13.4
Indemnification Procedures
43
     
13.5
LIMITATION ON DAMAGES
45
     
13.6
Insurance
46
     
14
Maintenance and Prosecution of Patents
46

 
9 December 2011
AZ./.Neoprobe

 
(ii)

--------------------------------------------------------------------------------

 


14.1
Licensed Patents
46
     
14.2
Cooperation
46
     
14.3
AstraZeneca Election not to Prosecute
47
     
14.4
Neoprobe Election not to Reimburse
47
     
14.5
Joint Patents
48
     
14.6
AstraZeneca Liability
49
     
15
Enforcement of Patents
49
     
15.1
Rights and Procedures
49
     
15.2
ANDA Certification
50
     
15.3
Costs and Expenses
50
     
16
Potential Third Party Rights
51
     
16.1
Third Party Licences
51
     
16.2
Invalidity or Unenforceability Defences or Actions
51
     
16.3
Third Party Litigation
52
     
17
Term and Termination
53
     
17.1
Term
53
     
17.2
Termination by Neoprobe
53
     
17.3
Termination for Material Breach
54
     
17.4
Termination by AstraZeneca
54
     
17.5
Change of Control
55
     
17.6
Consequences of Termination
56
     
17.7
Accrued Rights; Surviving Obligations
58
     
17.8
 Termination Upon Insolvency
59
     
17.9
Rights in Bankruptcy
59
     
18
Force Majeure
59
     
19
Assignment
60
     
20
Severability
61
     
21
Governing Law and Arbitration
61
     
21.1
Governing Law
61
     
21.2
Arbitration
62

 
9 December 2011
AZ./.Neoprobe

 
(iii)

--------------------------------------------------------------------------------

 


21.3
Attorneys’ Fees and Related Costs
62
     
22
Notices
62
     
22.1
Notice Requirements
62
     
22.2
Address for Notice
63
     
23
Standstill
64
     
24
 Relationship of the Parties
66
     
25
Entire Agreement
66
     
26
English Language
66
     
27
Amendment
67
     
28
Waiver and Non-Exclusion of Remedies
67
     
29
No Benefit to Third Parties
67
     
30
Further Assurance
67
     
31
Expenses
67
     
32
Counterparts
68

 
9 December 2011
AZ./.Neoprobe
 
 
(iv)

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
LICENCE AGREEMENT

 
This Licence Agreement (the “Agreement”) is made effective as of the [      ]
day of December 2011 (the “Effective Date”) by and between:
 
 (1)
ASTRAZENECA AB, a Swedish corporation with offices at S-151 85 Södertälje,
Sweden (“AstraZeneca”); and

 
(2)
Neoprobe Corporation, a Delaware USA corporation with offices at 425 Metro Place
North, Suite 300, Dublin, OH 43017, United States (“Neoprobe”)

 
Recitals
 
(A)
WHEREAS, AstraZeneca has rights in respect of AZD4694 primarily intended for
diagnostic use in the area of Alzheimer’s Disease and other central nervous
system disorders in humans;

 
(B)
WHEREAS, Neoprobe itself and through sub-contractors has experience in, among
other things, the development and commercialisation of diagnostic and other
pharmaceutical compounds; and

 
(C)
WHEREAS, AstraZeneca desires to grant a licence to Neoprobe, and Neoprobe
desires to take a licence, to develop and commercialise the above-mentioned
pharmaceutical compound in accordance with the terms and conditions set forth
below.

 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
1
Definitions

 
Unless otherwise specifically provided herein, the following terms, when used
with a capital letter at the beginning, shall have the following meanings:

 
9 December 2011
AZ./.Neoprobe

 
Page 1 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.1
“Affiliate” means, with respect to a Person, any Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such first Person.  “Control” and, with correlative
meanings, the terms “controlled by” and “under common control with” mean (a) the
power to direct the management or policies of a Person, whether through
ownership of voting securities or by contract relating to voting rights or
corporate governance, resolution, regulation or otherwise, or (b) to own more
than 50% of the outstanding voting securities or other ownership interest of
such Person.

 
1.2
“Applicable Law” means the applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of the Health Authorities,
that may be in effect from time to time in the Territory.

 
1.3
“Additional Markets” means each of [*]

 
1.4
“AstraZeneca Clinical Studies” means the Phase II Clinical Trials regarding the
Licensed Product in accordance with each Study Plan carried out by or on behalf
of AstraZeneca or its Affiliates as of the Effective Date.

 
1.5
“Breaching Party” has the meaning set forth in Section 17.3.

 
1.6
“Calendar Quarter” means each successive period of three (3) calendar months
commencing on 1st January, 1st April, 1st July and 1st October.

 
1.7
“Calendar Year” means each successive period of twelve (12) calendar months
commencing on 1st January.

 
1.8
“Change of Control,” with respect to any Person, means an event in which:

 
 
1.8.1
any other Person or group of Persons acquires beneficial ownership of securities
of such first Person representing more than fifty percent (50%) of the voting
power of the then outstanding securities of such first Person with respect to
the election of directors of such first Person; or

 
 
1.8.2
such Person enters into a merger, consolidation or similar transaction with
another Person in which such first Person is not the surviving entity in such
transaction.

 
9 December 2011
AZ./.Neoprobe

 
Page 2 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
1.8.3
such Person enters into a merger, consolidation or similar transaction with
another Person in which such Person is the surviving entity in such transaction
but (i) the members of the Board of Directors of such Person immediately prior
to such transaction constitute less than fifty percent (50%) of the members of
the Board of Directors of such Person following such transaction or (ii) the
Persons who beneficially owned the outstanding voting securities of such Person
immediately prior to such transaction cease to beneficially own securities of
such Person representing at least fifty percent (50%) of the voting power of the
then outstanding securities of such Person with respect to the election of
directors immediately after such transaction in substantially the same
proportions as their ownership of securities of such Person immediately prior to
such transaction; or

 
 
1.8.4
such Person sells to any Person(s), in one or more related transactions,
properties or assets (i) representing more than fifty percent (50%) of such
Person’s consolidated total assets or (ii) from which more than fifty percent
(50%) of such Person’s consolidated operating income for its most recent fiscal
year was derived.

 
1.9
“Commercially Reasonable Efforts” means, with respect to the research,
development, Manufacture or commercialisation of a Licensed Product, as the case
may be, efforts and resources commonly used by prudent business persons in the
research-based pharmaceutical industry for products with similar commercial
potential at a similar stage in their lifecycle.  Commercially Reasonable
Efforts shall be determined on a market-by-market basis for each Licensed
Product, without regard to any other product opportunities of such Party.  For
purposes of this Agreement, Commercially Reasonable Efforts will not be deemed
to require a Person to undertake extraordinary or unreasonable measures,
including the extraordinary or unreasonable expenditure of funds.

 
1.10
“Complaining Party” has the meaning set forth in Section 17.3.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 3 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.11
“Compound” or “Compounds” means the compound AZD4694 described in Schedule 1 or
any other radioligand compound that binds to A-beta, covered by the Licensed
Patents, including any intermediates, precursors, metabolites, salts, esters,
free acid forms, free base forms, pro-drug forms, racemates and all optically
active forms of any such compound.

 
1.12
“Confidential Information” has the meaning set forth in Section 10.1.

 
1.13
“Control” means, with respect to any item of Information, Patent or Intellectual
Property Right, possession of the right, whether directly or indirectly, and
whether by ownership, licence or otherwise, to assign, or grant a licence,
sublicense or other right to or under, such Information, Patent or Intellectual
Property Right as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.

 
1.14
“Data Exclusivity” means any data or market exclusivity periods, including any
such periods listed in the FDA’s Orange Book or periods under national
implementations of Directive 2001/EC/83, and all international equivalents.

 
1.15
“Development Activities” has the meaning defined in Section 5.5.1.

 
1.16
“Development Plan” means the plan attached as a Schedule 2, outlining the
Development Activities and setting forth prioritisation criteria for specific
components under the Development Activities, including proposed dates for
experimental initiation and completion of each stage of the Development
Activities.

 
1.17
“Direct Costs” means [*].

 
1.18
“Disclosing Party” has the meaning set forth in Section 10.1.

 
1.19
“Drug Master File” means the chemistry, manufacturing and control documentation
for a Compound or Licensed Product filed by AstraZeneca with a Health Authority.

 
1.20
“Effective Date” has the meaning set forth in the preamble to this Agreement.

 
1.21
“Europe” means the European Economic Area as it may be constituted from time to
time.

 
1.22
“Exploit” means to make, have made, import, use, sell, or offer for sale,
including to research, develop, register, modify, enhance, improve, Manufacture,
have Manufactured, hold/keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
or offer to dispose of, a product or process.

 
9 December 2011
AZ./.Neoprobe

 
Page 4 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.23
“Exploitation” means the act of Exploiting a product or process.

 
1.24
“Field” means the diagnosis, imaging or other assessment of central nervous
system disorders.

 
1.25
“First Commercial Sale” means the first sale for monetary value for use or
consumption by the general public of a Licensed Product in a country in the
Territory.

 
1.26
“Force Majeure” has the meaning set forth in Section 18.1.

 
1.27
“Force Majeure Party” means a Party prevented or delayed in its performance
under this Agreement by an event of Force Majeure.

 
1.28
“GAAP” means Generally Accepted Accounting Principles as in effect in the United
States.

 
1.29
“Government Official” means any Person employed by or acting on behalf of a
government, government-controlled entity or public international organization;
any political party, party official or candidate; any Person who holds or
performs the duties of an appointment, office or position created by custom or
convention; and any Person who holds himself out to be the authorized
intermediary of any of the foregoing.

 
1.30
“Grant-Back Patents” means any Patents that, at the termination of this
Agreement, Neoprobe or its Affiliates own or otherwise Control and are necessary
or reasonably useful for the Exploitation of the Licensed Products or Compounds
or that claim or cover Neoprobe’s Improvements to the Licensed Products or
Compounds.

 
1.31
“Health Authority” means any applicable supra-national, federal, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Exploitation of the Compounds or
Licensed Products in the Territory.

 
9 December 2011
AZ./.Neoprobe

 
Page 5 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.32
“Health Registration Approval” means, with respect to a country in the
Territory, any and all approvals, licences, registrations or authorisations of
any Health Authority necessary to distribute, sell or market a Licensed Product
in such country, including, where applicable, (a) pricing or reimbursement
approval in such country, (b) pre- and post-approval marketing authorisations
(including any prerequisite Manufacturing approval or authorisation related
thereto), (c) labelling approval and (d) technical, medical and scientific
licences.

 
1.33
“Improvements” means any invention, discovery, development or modification with
respect to a Compound or Licensed Product or relating to the Exploitation
thereof, whether or not patented or patentable, that is conceived, reduced to
practice, discovered, developed or otherwise made at any time during the term of
this Agreement, including any enhancement in the efficiency, operation,
Manufacture, ingredients, preparation, presentation, formulation, means of
delivery or dosage of such Compound or Licensed Product, any discovery or
development of any new or expanded indications for such Compound or Licensed
Product or any discovery or development that improves the stability, safety or
efficacy of such Compound or Licensed Product.

 
1.34
“Indemnification Claim Notice” has the meaning set forth in Section 13.3.

 
1.35
“Indemnified Party” means a Party seeking to recover a Loss under Section 13.1
or 13.2.

 
1.36
“Indemnifying Party” means a Party from whom recovery of a Loss is sought under
Section 13.1 or 13.2.

 
1.37
“Indemnitee” has the meaning set forth in Section 13.3.

 
1.38
“Indirect Costs” means costs related to the [*].

 
1.39
“Indirect Taxes” means value added taxes, sales taxes, consumption taxes and
other similar taxes.

 
9 December 2011
AZ./.Neoprobe

 
Page 6 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.40
“Information” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material, in
written, electronic or any other form now known or hereafter developed, but
excluding the Regulatory Documentation and the Drug Master File.

 
1.41
“Intellectual Property Rights” means trademarks, service marks, trade names,
registered designs, design rights, copyrights (including rights in computer
software), database rights and any rights or property similar to any of the
foregoing (other than Patents) in any part of the world whether registered or
not registered together with the right to apply for the registration of any such
rights.

 
1.42
“Joint Know-How” has the meaning set forth in Section 8.4.

 
1.43
“Joint Patents” has the meaning set forth in Section 8.4.

 
1.44
“Joint Steering Committee” or “JSC” has the meaning set forth in Section 5.5.1.

 
1.45
“Karolinska Agreement” means the Research Collaboration Agreement entered into
by and between AstraZeneca and Karolinska Institutet, Stockholm, Sweden, on 30
May 2006 regarding research collaboration on PET.

 
1.46
“Knowledge” means the good faith understanding of the vice presidents, senior
vice presidents, executive vice presidents in the area of the Central Nervous
System and Pain Innovative Medicines Unit within AstraZeneca of the facts and
information then in their possession without any duty to conduct any
investigation with respect to such facts and information.

 
1.47
“Licensed Know-How” means all Information that is Controlled by AstraZeneca or
its Affiliates as of the Effective Date set forth in Schedule 3 or that is
otherwise necessary for the Exploitation of the Compounds or the Licensed
Products, that is not generally known, but excluding any Information to the
extent covered or claimed by the Licensed Patents.

 
1.48
“Licensed Patents” means (a) all patent applications and patents set forth in
Schedule 4 hereto, and (b) any Patents deriving from such patent applications.

 
1.49
“Licensed Product” means products in forms suitable for human applications that
contain a Compound as the sole active ingredient.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 7 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.50
“Losses” means any and all liabilities, claims, demands, causes of action,
damages, loss and expenses, including interest, penalties, reasonable lawyers’
fees and disbursements, economic loss and loss of profit, future revenue and
reputation or goodwill, whether or not foreseeable. In calculating Losses, the
legal duty to mitigate on the part of the Party suffering the Losses shall be
taken into account.

 
1.51
“Major Market” means each of [*].

 
1.52
“Manufacture” and “Manufacturing” means, with respect to a product or compound,
the synthesis, manufacturing, processing, formulating, packaging, labelling,
holding, quality control testing and radiolabelling of such product or compound.

 
1.53
“Neoprobe Product Data” has the meaning set forth in Section 17.6.2(a).

 
1.54
“Neoprobe Trademarks” means all Trademarks used by or on behalf of Neoprobe, its
Affiliates or Sublicensees prior to the termination of this Agreement in
connection with the Compounds or Licensed Products and any registrations
thereof, or any pending applications relating thereto.

 
1.55
“Net Sales” means (i) the gross amount invoiced on sales of a precursor of the
Compound by Neoprobe or its Affiliates to Third Parties or to its Sublicensees,
and (ii), subject to Section 6.3, the gross amount invoiced on sales of the
Licensed Product by Neoprobe,  its Affiliates or Sublicensees to Third Parties
in each case after deduction of:

 
 
1.55.1
normal and customary trade or quantity discounts (including chargebacks and
allowances) actually allowed;

 
 
1.55.2
amounts repaid or credited by reason of rejection, returns or recalls of goods,
rebates;

 
 
1.55.3
rebates and similar payments made with respect to sales paid for by any
governmental or regulatory authority such as, by way of illustration and not in
limitation of the Parties’ rights hereunder, Federal or state Medicaid, Medicare
or similar state program in the United States or equivalent governmental program
in any other country;

 
9 December 2011
AZ./.Neoprobe

 
Page 8 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
1.55.4
transportation costs, distribution expenses, special packaging and related
insurance charges to the extent that such items are included in the gross amount
invoiced;

 
 
1.55.5
with respect to Neoprobe’s or its Affiliates’ sales directly to hospitals and
other end users as contemplated under (ii) above, compounding and pharmacy
preparation charges not exceeding [*] of the gross amount invoiced on such sales
of Licensed Product, to the extent that such items are included in the gross
amount invoiced; and

 
 
1.55.6
excise taxes, Indirect Taxes and customs duty imposed on the sale, importation,
use or distribution of the Licensed Products (but not including taxes assessed
against the income derived from such sale).

 
Any of the deductions listed above that involves a payment by Neoprobe or its
Affiliates or Sublicensees shall be taken as a deduction in the Calendar Quarter
in which the payment is incurred by such entity.  For purposes of calculating
the Net Sales of bundled products, deductions shall be apportioned across all
products in the bundle on a fair and reasonable basis, provided that the
percentage rebate or discount apportioned to the Licensed Product shall not
exceed the percentage rebate or discount applied in total to the bundled
products.  Similarly the total price payable for a bundled product shall be
apportioned between Licensed Product and other product within the bundle on a
fair and reasonable basis.
 
By way of example and without limiting the generality of what is stated in the
first paragraph of this Section 1.55, sales by Neoprobe of precursors to a
radiopharmacy (which is a Sublicensee) would trigger the calculation under (i),
and the radio pharmacy’s sales of the Licensed Product to Third Parties would
trigger an additional amount under (ii), if any, in accordance with what is
stated in Section 6.3. Should Neoprobe have appointed a Sublicensee that would
do the sales of the precursor to a radiopharmacy then the sales by Neoprobe to
such first Sublicensee would be part of the Net Sales under (i) and the ultimate
Sublicensee’s sales to a Third Party would generate an additional amount under
(ii), if any.
 
1.56  
“Notice Period” has the meaning set forth in Section 17.3.

 
9 December 2011
AZ./.Neoprobe

 
Page 9 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.57
“Party” means either AstraZeneca or Neoprobe and “Parties” means both
AstraZeneca and Neoprobe.

 
1.58
“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention, (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b) and (c)), (e) any similar rights, including
so-called pipeline protection, or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any such
foregoing patent applications and patents.

 
1.59
“Payments” has the meaning set forth in Section 6.10.1.

 
1.60
“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organisation, including a government or
political subdivision, department or agency of a government.

 
1.61
“Phase II Clinical Trial” means a human clinical trial to be conducted in a
number of patients estimated to be sufficient to initially test efficacy of the
Licensed Product as a commercial imaging agent at a standard suitable to enable
Phase III Clinical Trials to be commenced with the Licensed product.

 
1.62
“Phase III Clinical Trial” means a large scale, pivotal, multi-centre, human
clinical trial to be conducted in a number of patients estimated to be
sufficient to establish efficacy of the Licensed Product as a commercial imaging
agent at a standard suitable to obtain a Health Registration Approval to market
and sell such Licensed Product in a Major Market (excluding dose ranging
studies).  A Phase III Clinical Trial shall be deemed to have commenced on the
date the first patient is enrolled in such Phase III Clinical Trial.

 
9 December 2011
AZ./.Neoprobe

 
Page 10 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.63.
“Promote,” with correlative meanings, means any activity to market, promote or
communicate the sale, supply or use of the Licensed Product, including
advertising, discussing the Licensed Product with doctors, patients and other
potential customers, making announcements, arranging and attending
medical/scientific meetings and invitations or sponsorship to attend
medical/scientific meetings and public relations activities, and any other
activities normally undertaken by a pharmaceutical company’s sales force to
implement marketing plans and strategies aimed at encouraging the appropriate
use of a particular prescription or other pharmaceutical product.

 
1.64
“Regulatory Documentation” means all applications, registrations, licences,
authorisations and approvals (including all Health Registration Approvals), all
correspondence submitted to or received from Health Authorities (including
minutes and official contact reports relating to any communications with any
Health Authority) and all supporting documents and all clinical studies and
tests, relating to any Compounds or Licensed Products, and all data contained in
any of the foregoing, including all investigational new drug applications,
Health Registration Approvals, regulatory drug lists, advertising and promotion
documents, adverse event files and complaint files.

 
1.65
“Study Plan” means each clinical study plan set forth in Schedule 5

 
1.66
“Sublicensee” has the meaning set out in Section 3.5.

 
1.67
“Territory” means all countries in the world, except for those countries in
which this Agreement is terminated.

 
1.68
“Third Party” means any Person not including the Parties, the Parties’
respective Affiliates or Sublicensees.

 
1.69
“Third Party Claim” has the meaning set forth in Section 13.1.

 
9 December 2011
AZ./.Neoprobe

 
Page 11 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
1.70
“Trademark” means any word, name, symbol, colour, designation or device or any
combination thereof, including any trademark, trade dress, brand mark, trade
name, brand name, logo or business symbol used by Neoprobe in connection with
the Compounds or Licensed Products.

 
1.71
“United States” or “U.S.” means the United States of America, including its
territories and possessions, the District of Columbia and Puerto Rico.

 
1.72
“Valid Claim” means, with respect to a particular country, either:

 
 
1.72.1
any claim of a granted and unexpired Patent in such country that (i) has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, which decision is
unappealable or unappealed within the time allowed for appeal, and (ii) has not
been abandoned, disclaimed, denied or admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise; or

 
 
1.72.2
a claim of a pending Patent application, which claim was filed and is being
prosecuted in good faith and has not been cancelled, withdrawn, abandoned or
finally disallowed without the possibility of appeal, re-filing of the
application or filing of a divisional or continuation application.

 
2
Construction

 
Except where the context requires otherwise, whenever used the singular includes
the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or”.  Whenever this Agreement refers to a number
of days, unless otherwise specified, such number refers to calendar days.  The
headings of this Agreement are for convenience of reference only and do not
define, describe, extend or limit the scope or intent of this Agreement or the
scope or intent of any provision contained in this Agreement.  The term
“including” or “includes” as used in this Agreement means including, without
limiting the generality of any description preceding such term.  All financial
and accounting calculations hereunder shall be determined according to GAAP, to
the extent applicable. The wording of this Agreement shall be deemed to be the
wording mutually chosen by the Parties and no rule of strict construction shall
be applied against any Party.


 
9 December 2011
AZ./.Neoprobe

 
Page 12 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
3
Grant of Rights

 
3.1
Licence Grants to Neoprobe.  Subject to the terms and conditions of this
Agreement, AstraZeneca hereby grants to Neoprobe:

 
 
3.1.1
an exclusive (subject AstraZeneca’s retained rights as set forth in Section
3.1.2 and subject to the non-exclusive licence granted to Karolinska Institutet
under the Karolinska Agreement) royalty-bearing licence in the Territory, with
the right to grant sublicenses pursuant to Section 3.5, under AstraZeneca’s
rights, titles, and interests in and to the Licensed Patents, the Licensed
Know-How, the Joint Patents and the Joint Know-How to Exploit the Compounds and
the Licensed Products and any Improvements thereto in the Field.

 
 
3.1.2
Notwithstanding what is stated in Section 3.1.1, AstraZeneca shall have a
retained right

 
 
(i)
under any licence or right granted under Section 3.1.1 for the purpose of
AstraZeneca’s fulfilment of the activities set forth in Section 5.4;

 
9 December 2011
AZ./.Neoprobe

 
Page 13 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
(ii)
to Promote the Licensed Product in accordance with its most recent prescribing
information as a biomarker whenever AstraZeneca Promotes any pharmaceutical
product Controlled by AstraZeneca, including, without limiting, displaying the
intended use and benefit of the Licensed Product for the proper administration,
dosing or other application of such pharmaceutical product Controlled by
AstraZeneca; provided, however, that prior to commencing any such Promotion
AstraZeneca shall notify the JSC in writing about such planned activities and
the intended message in reasonable detail to allow the JSC to assess whether
such promotional message would significantly impact in a negative way the
promotional message regarding the Licensed Product. The JSC shall be allowed a
reasonable period of time but no more than three (3) weeks from such
AstraZeneca’s notice to make such assessment and may within such period raise by
giving notice in writing to AstraZeneca any concerns it may have in these
regards over such plans. Should the JSC give such notice then AstraZeneca shall
aim to respond within fourteen (14) days of receipt of such notice to the JSC
how AstraZeneca intends to address such concerns in its Promotion and shall take
the comments provided by the JSC in such notice into reasonable account when
planning or conducting such activities; provided, however, that AstraZeneca
shall have the ultimate right to decide, at its discretion, how to structure
such promotional message or other information as long as it is consistent with
the prescribing information in the country concerned, but further provided that
such activities do  not unreasonably conflict or interfere with Neoprobe’s
rights and obligations under this Agreement; and

 

 
(iii) 
to make, have made, import, use, including to research, develop, register,
modify, enhance, improve, Manufacture, have Manufactured, hold/keep, have used,
export, transport, distribute (but, for the avoidance of doubt not sell,
distribute, market or promote) the Compound and the Licensed Product in the
Field for use solely as a biomarker for the purpose of development of
pharmaceutical products; provided, however, that prior to any such use by
AstraZeneca of the Compound or the Licensed Product AstraZeneca shall notify the
JSC in writing about such planned use describing the planned studies or other
use in reasonable detail to allow the JSC to assess whether the safety profile
of the Licensed Product would be negatively impacted by the intended use by
AstraZeneca. The JSC shall be allowed a reasonable period of time but no more
than three (3) weeks from such AstraZeneca’s notice to make such assessment and
may within such period raise by giving notice in writing to AstraZeneca any
concerns it may have in these regards over such plans. Should the JSC give such
notice then AstraZeneca shall aim to respond within fourteen (14) days thereof
to the JSC how AstraZeneca intends to address such concerns in its planned use
of the Compound or Licensed Product and shall take the comments provided by the
JSC in such notice into reasonable account when planning or conducting such
studies or other activities; provided, however, that AstraZeneca shall have the
ultimate right to decide, at its discretion, how such studies or other
activities are to be carried out, but further provided that such studies or
activities do  not unreasonably conflict or interfere with Neoprobe’s rights and
obligations under this Agreement.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 14 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
3.2
Option to Negotiate a Joint Commercial Arrangement.  AstraZeneca may at any time
propose to Neoprobe that the parties enter into a co-promotion agreement or
other agreement regarding joint commercialisation (a “Joint Commercial
Arrangement”) of the Licensed Product and a pharmaceutical product Controlled by
AstraZeneca for which the Licensed Product may be useful as a companion
diagnostic by giving Neoprobe notice hereof in writing outlining the commercial
proposal in reasonable detail. Within thirty (30) days of such notice the
Parties shall enter into good faith negotiations to endeavour to establish
mutually acceptable terms for such Joint Commercial Arrangement including the
establishment of a Joint Commercial Committee overseeing and governing such
activities; provided, however, that, subject to each Party using its reasonable
endeavours to negotiate such arrangement, neither Party shall be obligated to
enter into such Commercial Arrangement or to amend this Agreement because of
such option as described in this Section 3.2.

 
9 December 2011
AZ./.Neoprobe

 
Page 15 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
3.3
Assignment of Regulatory Documentation.  AstraZeneca hereby assigns to Neoprobe
all of its rights, titles and interests in and to all Regulatory Documentation,
including, to the extent permitted by Applicable Law, all Health Registration
Approvals, Controlled by AstraZeneca as of the Effective Date.  Neoprobe shall
be responsible for the payment of any fee payable by the transferee on the
transfer of such Regulatory Documentation.

 
AstraZeneca further hereby agrees to provide during the first five (5) years
after the Effective Date reasonable and necessary assistance to Neoprobe during
the filing and review of applications submitted by Neoprobe or its Affiliates
for Health Registration Approvals and further maintenance of such Health
Registration Approvals during the term of this Agreement. It is acknowledged by
Neoprobe that such assistance will be utilised only to an extent absolutely
required for the purpose of obtaining Health Registration Approval and in view
of this the Parties have agreed that AstraZeneca will not charge Neoprobe for
such assistance. It is also recognised that the level of assistance is likely
going to gradually decrease over the five years period mentioned
 
3.4
Right of Reference.  Neoprobe shall permit AstraZeneca to cross-refer to any
Regulatory Documentation assigned under Section 3.3, at no additional cost to
AstraZeneca, for the purposes of Exploiting the Licensed Products outside the
Field and for use under AstraZeneca’s retained rights as set forth in Section
3.1.2.  Neoprobe hereby agrees to provide AstraZeneca with a letter of consent
to permit such cross-referencing, which letter may be provided by
AstraZeneca  to Health Authorities for purposes of performing its obligations
and exercising its retained rights hereunder.  Neoprobe shall submit to
appropriate Health Authorities on a timely basis and maintain a Drug Master File
or a similar dossier which may reasonably be required by such appropriate Health
Authorities.  Neoprobe shall make available to AstraZeneca the Drug Master File,
if applicable, or any other relevant supporting documentation, on a timely basis
as so requested by AstraZeneca, for each country of the Territory and at such
times and in accordance with a mutually agreed schedule as requested by
AstraZeneca.

 
9 December 2011
AZ./.Neoprobe

 
Page 16 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Neoprobe acknowledges that (a) the Licensed Know-How is secret and substantial
and that without Licensed Know-How Neoprobe would not be able to obtain and
maintain Health Registration Approvals, (b) such Health Registration Approvals
together with the Health Registration Approvals assigned or licensed to Neoprobe
hereunder give, or will allow Neoprobe to obtain and maintain, Data Exclusivity
with respect to the Compounds and Licensed Products, (c) access to the Licensed
Know-How and such Health Registration Approvals have provided Neoprobe with a
competitive advantage in the marketplace beyond the exclusivity afforded by the
Licensed Patents and the Data Exclusivity, and (d) the milestone payments and
royalties set forth in Sections 6.1 and 6.2 are, in part, intended to compensate
AstraZeneca for such exclusivity and such competitive advantage.
 
3.5
Sublicenses.  Neoprobe shall have the right to grant sublicenses under the
licences granted in Section 3.1.1, to its Affiliates and to any other Persons in
the Territory or in any country of the Territory; provided, however, that:

 
(i)       (a) Neoprobe shall procure the performance by any sublicensee of the
terms of each such sublicense; (b) notwithstanding any such sublicense, Neoprobe
shall remain solely liable for the performance of its obligations hereunder;
and (c) Neoprobe shall prior to the execution of each such sublicense notify
AstraZeneca in writing of such proposed sublicense and the terms thereof and
supply to AstraZeneca a copy of such sublicense and AstraZeneca shall provide
Neoprobe in writing, within thirty (30) days, its concerns or comments, if any,
about such proposed sub-licence or sub-licensee, which concerns or comments
shall be taken into reasonable account by Neoprobe; and
 
(ii)      Neoprobe may not grant a Third Party or a Sublicensee any sublicense
under the licences granted or any other rights obtained from AstraZeneca
hereunder on an exclusive basis for the Exploitation of the Compound or the
Licensed Product through co-promotion, co-marketing or other commercial
arrangement together with any compound or product Controlled by a Third Party or
a Sub-licensee, whether or not such Third Party’s or Sublicensee’s compound or
product is used primarily for diagnostic purposes.
 
9 December 2011
AZ./.Neoprobe

 
Page 17 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
Where Neoprobe grants a sublicense to a Person that is not an Affiliate of
Neoprobe, such Person shall be a “Sublicensee” for purposes of this Agreement.
“Sublicensees” shall also include any Person to which such Sublicensee grants a
sublicence. Any Person that Neoprobe or its Affiliates appoint or grant any
right, to market, promote, sell, distribute or otherwise Exploit Compounds or
Licensed Products in any country in the Territory, and any Person that has been
appointed or granted any such right by such Person, shall be deemed to be a
Sublicensee for purposes of this Agreement. For further certainty and without
limiting the generality of the foregoing, the Parties recognise that
radiopharmacies to which Neoprobe, its Affiliates or any of its other
Sublicensees supplies a precursor of the Compound and grants a licence to the
Licensed Product are Sublicensees.  Neoprobe shall ensure that all Persons to
which it grants sublicenses, and other Persons deemed Sublicensees in accordance
with the above, will comply with all terms and conditions of this Agreement.

 
3.6
Exclusivity Term.  Neoprobe’s exclusive position granted by Section 3.1 shall
expire with respect to each separate Licensed Product, on a country-by-country
basis, on the date when Neoprobe’s obligation to pay royalties with respect to
such Licensed Product pursuant to Section 6.4 expires.  Upon expiry of
Neoprobe’s exclusive position with respect to a Licensed Product in a country,
Neoprobe’s licence with respect to such Licensed Product in such country shall
become non-exclusive, fully paid-up, perpetual and irrevocable.  Neoprobe and
its Affiliates and Sublicensees shall be allowed to continue Exploiting such
Licensed Product and using all Licensed Know-How and Joint Know-How in
connection therewith on a non-exclusive basis in such country with no further
consideration to AstraZeneca.

 
4
Confirmatory Patent Licences

 
AstraZeneca shall if requested to do so by Neoprobe promptly enter into
confirmatory licence agreements in the form or substantially the form set out in
Exhibit 1 for purposes of recording the licences granted under this Agreement
with such Patent Offices in the Territory as Neoprobe reasonably considers
appropriate.  Until the execution of any such confirmatory licences, so far as
may be legally possible, Neoprobe and AstraZeneca shall have the same rights in
respect of the Licensed Patents and be under the same obligations to each other
in all respects as if the said confirmatory licences had been executed.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 18 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
5
Development and Commercialisation

 
5.1
Information Disclosure; Assistance.

 
 
5.1.1
AstraZeneca shall, and shall cause its Affiliates to, disclose and make
available to Neoprobe, in whatever form Neoprobe may reasonably request,
Regulatory Documentation, Licensed Know-How and any other Information claimed or
covered by any Licensed Patent or otherwise relating, directly or indirectly, to
any Compound or Licensed Product, in each case that is in existence as of the
Effective Date, promptly after the Effective Date to the extent not done so
already.

 
 
5.1.2
AstraZeneca shall provide Neoprobe with reasonable assistance required in order
to transfer the Licensed Know-How to Neoprobe in a timely manner.  Without
prejudice to the generality of the foregoing, if visits of AstraZeneca’s
representatives to Neoprobe’s facilities are reasonably requested by Neoprobe
for purposes of transferring the Licensed Know­How to Neoprobe or for purposes
of Neoprobe acquiring expertise on the practical application of the Licensed
Know-How or assisting on issues arising during such Exploitation, AstraZeneca
shall send appropriate representatives to Neoprobe’s facilities, provided that
Neoprobe shall reimburse AstraZeneca for its travel expenses, including
transportation, lodging, meals and other similar expenses, for such
representatives. It is acknowledged by Neoprobe that such assistance will be
utilised only to an extent absolutely required for the purposes stated above in
this Section 5.1.2 and in view of this the Parties have agreed that AstraZeneca
will not charge Neoprobe for such assistance. It is also recognised that the
level of assistance is likely going to gradually decrease over time and that as
a general rule is not expected to be required beyond the first twelve (12 months
of the Effective Date.

 
 
9 December 2011
AZ./.Neoprobe

 
Page 19 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
5.2
Diligence Obligations.

 
 
5.2.1
Neoprobe undertakes to use Commercially Reasonable Efforts at its own cost to
develop, Manufacture and commercialise a Licensed Product for use in the Field
in each Major Market in accordance with the terms and conditions of this
Agreement, including Section 5.2.2, including obtaining Health Registration
Approval(s) to Manufacture, market and sell the Licensed Product for use in the
Field in each Major Market, and thereafter diligently marketing and selling the
Licensed Product in each Major Market so as to maximize sales.

 
 
5.2.2
Without limiting any of the foregoing, Neoprobe shall use its Commercially
Reasonable Efforts to achieve the following development and commercialisation
milestones, in each case, within the time period set forth below with respect to
such obligation:

 
 
(a)
Neoprobe shall [*]; and

 
 
(b)
Neoprobe shall [*].

 
 
5.2.3
Neoprobe shall perform, or cause to be performed, any and all of its development
and commercialisation obligations as set forth in this Agreement, including
those obligations identified Section 5.2.1 and Section 5.2.2, in good scientific
manner, and in compliance in all material respects with all Applicable Law.

 
 
5.2.4
Non-Compete.  For a period of three (3) years after the Effective Date or, if
this Agreement is terminated by either Party prior to the expiration of such
three-years period, for a period ending at the earlier of (i) the effective date
of such termination and (ii) the expiration of such three years period, each
Party covenants that it and its Affiliates shall not, beyond what is permitted
under this Agreement, (a) conduct any activity with, for the benefit of, or
sponsored by, any Person, that has as its goal, intent or consequence of
discovering, identifying, Exploiting or otherwise commercialising [*] or (b)
grant any licence or other rights to any Person to utilise any intellectual
property Controlled by such Party or its Affiliates for the express purpose of
discovering, identifying, Exploiting or otherwise commercialising amyloid
imaging agents.

 
9 December 2011
AZ./.Neoprobe

 
Page 20 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
5.3
Breach of Diligence Obligations.

 
 
5.3.1
Notification and Meeting.  If at any time AstraZeneca has a reasonable basis to
believe that Neoprobe is in breach of its obligations under Section 5.2 with
respect to a Major Market, then AstraZeneca shall so notify Neoprobe, specifying
the basis for its belief, and the Parties shall meet within thirty (30) days
after such notice to discuss in good faith AstraZeneca’s concerns and Neoprobe’s
development and commercialisation plans with respect to the Licensed Product.

 
 
5.3.2
Right of Termination.  If after good faith discussions pursuant to
Section 5.3.1, Neoprobe does not take reasonable steps designed to rectify its
breach of its obligations under Section 5.2 in such Major Market within sixty
(60) days of meeting with AstraZeneca pursuant to Section 5.3.1 or, if such
failure cannot be rectified within such sixty (60)-day period, if Neoprobe does
not commence actions to rectify such failure within such period and thereafter
diligently pursue such actions, AstraZeneca may exercise its right of
termination provided under Section 17.3.

 
5.4
AstraZeneca’s Retained Obligations. AstraZeneca undertakes to use Commercially
Reasonable Efforts to continue and complete at its cost the AstraZeneca Clinical
Studies, in each case until issuance of the final report from the study
concerned. Such studies shall be conducted in accordance with the Study Plan for
each study and in good scientific manner, and in compliance in all material
respects with all Applicable Laws.

 
5.5
Management of the Development Activities

 
 
5.5.1
Responsibilities of JSC.  The Parties shall establish a Joint Steering Committee
(the “JSC”) to oversee the conduct of the development activities set forth in
the Development Plan and otherwise under this Agreement (“Development
Activities”), act in an advisory capacity to the Parties as required by either
of them following completion of the Development Activities and address matters
as may be brought to it by AstraZeneca in accordance with Section 3.1.2 (ii) or
(iii).  In particular, the responsibilities of the JSC shall include monitoring
timely execution of the Development Plan including compliance with timelines and
reviewing and approving any amendments to Development Plan.

 
9 December 2011
AZ./.Neoprobe

 
Page 21 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
In governing and overseeing the Development Activities the JSC will take into
account AstraZeneca’s interest being able to develop and utilise the Licensed
Product as a biomarker for its development of pharmaceutical products in
accordance with its retained rights under Section 3.1.2. In particular it is
recognised that for regulatory reasons AstraZeneca may need to carry out studies
and other development regarding the Licensed Product in which studies or other
activities Neoprobe sees no, or only limited, commercial potential, and the JSC
will reasonably accommodate such AstraZeneca needs with the objective of
allowing AstraZeneca to utilise its retained rights in an optimal way, provided
that such use does not unreasonably conflict or interfere with Neoprobe’s rights
and obligations under this Agreement, or impose additional cost or expense on
Neoprobe unless AstraZeneca declares itself willing to cover any such additional
cost or expense.

 

 
5.5.2 
Formation of JSC.  The JSC shall consist of eight (8) members with the requisite
experience and seniority to enable them to make decisions on behalf of the
Parties with respect to the Program, with equal numbers appointed by each Party,
which shall include a Co-Chair to be designated by each Party.  Each Party shall
have the right to replace its respective JSC representatives upon written notice
to the other Party, provided that any such substitute representative shall have
substantially the equivalent experience and seniority as the representative that
such person replaces. Each Party shall cause its appointed members of the JSC to
act reasonably, in good faith, and consistently with the terms and spirit of
this Agreement.

 
9 December 2011
AZ./.Neoprobe

 
Page 22 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
5.5.3
Disputes.  The JSC shall endeavour to reach consensus on all matters brought
before it with each Party having a single vote, irrespective of the number of
representatives actually in attendance at a meeting; provided, however, that in
the event the JSC is unable to resolve an outstanding matter before it, such
matter shall be resolved in good faith by the Vice President, Central Nervous
System & Pain Innovative Medicines Unit, of AstraZeneca and the Chief Executive
Officer of Neoprobe.  Any final decision mutually agreed to by the said senior
managements of the Parties shall be in writing and shall be conclusive and
binding on the Parties.  If such resolution is unattainable by such
representatives within thirty (30) days from the date the matter in dispute is
first brought to the attention of them, the dispute shall be resolved in
accordance with Neoprobe’s position. For the avoidance of doubt, whether or not
the JSC decides in accordance with Neoprobe’s position on a matter brought to
the JSC by AstraZeneca under Section 3.1.2 (ii) or (iii), such decision shall
not contravene or conflict with any right expressly given to AstraZeneca under
Section 3.1.2 (ii) or (iii).

 
 
5.5.4
Meetings.  The JSC shall meet at least every six months and more frequently when
required.  The meetings will be held at the Parties’ offices in Södertälje,
Sweden, and Dublin, Ohio every second time or by teleconference or
videoconference.  A quorum of the JSC shall exist whenever there is present at a
meeting each of the Co-Chairs or their respective designees.  In addition, the
JSC may act without a formal meeting by a written memorandum signed by the
Co-Chairs of the JSC.  Whenever any action by the JSC is required hereunder
during a time period in which the JSC is not scheduled to meet, either Co-Chair
shall have the right to call a special meeting or the Co-Chairs may cause the
JSC to take the action without a meeting in the applicable time period.  Any
such additional meetings shall be held at places and on dates selected by the
Co-Chairs.

 
 
5.5.5
Expenses.  Neoprobe and AstraZeneca each shall bear all expenses of its JSC
members related to such members’ participation on the JSC and attendance at JSC
meetings.

 
 
5.5.6
Minutes.  The JSC shall keep accurate minutes of its deliberations, which
minutes shall record all proposed decisions and all actions recommended or
taken.

 
9 December 2011
AZ./.Neoprobe

 
Page 23 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
5.6
Records and Reporting.  Neoprobe shall prepare and maintain complete and
accurate records regarding the development and commercialisation of the Licensed
Products. AstraZeneca shall have the right from time to time, but not more
frequently than semi-annually, and upon reasonable prior written notice to
Neoprobe to examine, during normal business hours, Neoprobe’s records regarding
such development and commercialisation activities.  Neoprobe shall provide
AstraZeneca with a quarterly report on the progress in the development and
commercialisation of Licensed Products (including a regulatory plan) in the
Territory in order to keep AstraZeneca informed of its progress.  Such report
shall cover, in relation to Compounds and Licensed Products, general information
on Neoprobe’s Development Activities in the previous Calendar Quarter, a summary
of the activities planned in the next Calendar Quarter, a timetable of planned
and actual submissions for Health Registration Approvals, commercialisation
plans, activities and strategy and events otherwise being of importance for the
Development Activities or the commercialisation of the Licensed
Product.  Neoprobe shall provide AstraZeneca with such additional information
regarding the development and commercialisation of the Licensed Products as
AstraZeneca may reasonably request. If and when a Health Registration Approval
is obtained in any country of the Territory, Neoprobe shall promptly inform
AstraZeneca of such Health Registration Approval.

 
5.7
Communications with Health Authorities.  Neoprobe shall have the sole right and
obligation to conduct all communications with the Health Authorities with regard
to the Compounds and Licensed Products in the Territory; provided, however, that
Neoprobe shall (a) notify AstraZeneca as early as reasonably practicable in
advance of all meetings and significant communications with the Health
Authorities concerning the Compounds or Licensed Products, (b) permit
representatives of AstraZeneca to attend such meetings as an observer, and (c)
forward to AstraZeneca copies of written correspondence to and from the Health
Authorities, promptly upon submission thereto or receipt therefrom, as
applicable. AstraZeneca shall have no right to participate in discussions at any
such meeting it may attend or in any correspondence or other communications with
such Health Authorities.

 
9 December 2011
AZ./.Neoprobe

 
Page 24 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
6
Consideration

 
6.1
Milestone Payments.  In partial consideration of the licences and other rights
granted by AstraZeneca to Neoprobe herein and subject to the terms and
conditions of this Agreement, Neoprobe shall pay AstraZeneca a sum of Twenty-Two
Million Five Hundred Thousand U.S. Dollars ($22,500,000) according to the
following schedule:

 
 
6.1.1
a non-refundable payment of Five Million U.S. Dollars ($5,000,000) within ten
(10) days following the Effective Date;

 
 
6.1.2
[*];

 
 
6.1.3
[*];

 
 
6.1.4
[*];

 
 
6.1.5
[*];

 
 
6.1.6
[*];

 
 
6.1.7
[*];

 
 
6.1.8
[*];

 
 
6.1.9
[*];

 
 
6.1.10
[*]; and

 
 
6.1.11
[*].

 
No payment in this Section 6.1 will be made more than once irrespective of the
number of Licensed Products that have achieved the milestone events set forth in
this Section 6.1, or the number of countries in which such milestone events have
been achieved.  Neoprobe shall notify AstraZeneca promptly of any determination,
filing or approval that would trigger a payment by Neoprobe to AstraZeneca under
this Section 6.1 and the amount of the payment required.  In addition, Neoprobe
shall notify AstraZeneca promptly of any action, event or correspondence
received from any Health Authority that could suggest a delay in the achievement
of any of the foregoing milestones.

 
9 December 2011
AZ./.Neoprobe

 
Page 25 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
6.2
Royalties.

 
 
6.2.1
In addition to the foregoing payments, Neoprobe shall pay AstraZeneca the
following royalties on the Net Sales in the Territory during each Calendar Year:

 
 
(i)
On any portion of the aggregate Net Sales during such Calendar Year of less than
[*] Neoprobe shall pay a royalty of [*] of the aggregate Net Sales in the United
States and [*] of the aggregate Net Sales in any other country in the Territory.

 
 
(ii)
On any portion of the aggregate Net Sales during such Calendar Year that equals
or exceeds [*] Neoprobe shall pay a royalty of [*] of the aggregate Net Sales of
in the United States and [*] of the aggregate Net Sales in any other country in
the Territory.

 
 
6.2.2
Notwithstanding what is stated in Section 6.2.1, commencing in the Calendar
Month following the first commercial sale by AstraZeneca, its Affiliates or
licensees of a disease-modifying therapeutic product for the treatment of
Alzheimer’s disease Neoprobe shall in recognition of the expected expansion of
the market in which the Licensed Product is sold pay to AstraZeneca instead of
the royalties set forth in Section 6.2.1 the following royalties on the Net
Sales of the Licensed Products in the Territory during each Calendar Year:

 
 
(i)
[*] of the aggregate Net Sales in the United States; and

 
 
(ii)
[*] of the aggregate Net Sales in any other country in the Territory.

 
6.3
Sublicensee Revenue.

 
With respect to Net Sales of Licensed Product by Sublicensees to Third Parties,
royalties to AstraZeneca hereunder with respect to such Net Sales, for any
period, shall include any additional amount of royalties that would result from
the royalty calculations under Section 6.2, if such Net Sales were treated as
Net Sales by Neoprobe for purposes of such calculation during such period, and
there shall be excluded from such calculation the amount paid to Neoprobe to
acquire the precursor of the Compound (if such amount is included in Net Sales
pursuant to clause (i) of Section 1.55) and (x) any margin by the Sublicensee
(calculated as such Sublicensee’s Net Sales of the Licensed Product to Third
Parties less its cost for having acquired the precursor of the Compound), or (y)
[*] of such Sublicensee’s Net Sales of the Licensed Product to Third Parties,
whichever of (x) or (y) is the lower.
 
By way of example and without limiting the generality of what is stated in this
Section 6.3; [*].

 
9 December 2011
AZ./.Neoprobe

 
Page 26 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
6.4
Royalty Term.  Neoprobe’s obligation to pay royalties shall commence, on a
country-by-country basis, with respect to each separate Licensed Product, on the
Effective Date and shall expire, on a country-by-country basis, with respect to
each separate Licensed Product on the later to occur of: (a) the tenth (10th)
anniversary of the First Commercial Sale of such Licensed Product in such
country, and (b) such time as there is no longer (i) any Valid Claim of a
Licensed Patent or Joint Patent that claims or covers the Exploitation of such
Licensed Product in such country or (ii) any Data Exclusivity with respect to
such Licensed Product in such country, provided that, in case only protection
under (ii) remains, Neoprobe retains exclusive license rights from AstraZeneca
for the duration of Data Exclusivity and there has been no generic version of
the Licensed Product introduced in such country.

 
6.5
Sales Subject to Royalties.  Sales between Neoprobe, its Affiliates and
Sublicensees shall not be subject to royalties hereunder.  Royalties shall be
calculated on Neoprobe’s, its Affiliates’ or, subject to Section 6.3, its
Sublicensees’ sale of the Licensed Products to a Third Party.  Royalties shall
be payable only once for any given batch of the Licensed Products.  For purposes
of determining Net Sales, the Licensed Product shall be deemed to be sold when
invoiced.

 
6.6
Royalty Payments.  The royalties shall be calculated quarterly as of the last
day of March, June, September and December respectively, for the Calendar
Quarter ending on that date.  Neoprobe shall pay the royalties in conjunction
with the delivery of a written report to AstraZeneca within sixty (60) days
after the end of each Calendar Quarter that shows, with respect to each country
and each Licensed Product, the sales volume, gross sales amount and Net Sales of
the Licensed Products during such Calendar Quarter.

 
9 December 2011
AZ./.Neoprobe

 
Page 27 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
6.7
Records Retention; Audit.

 
 
6.7.1
Neoprobe shall, and shall cause its Affiliates and Sublicensees to, keep
complete and accurate records or books of account in accordance with applicable
generally accepted accounting principles showing the information that is
necessary for the accurate determination of the royalties due hereunder with
respect to the sale of such Licensed Product.  Such books and records shall be
retained by Neoprobe and its Affiliates and Sublicensees until the later of (a)
five (5) years after the end of the period to which such books and records
pertain, and (b) the expiration of the applicable tax statute of limitations (or
any extensions thereof), or for such longer period as may be required by
Applicable Law.

 
 
6.7.2
Upon the written request of AstraZeneca, Neoprobe shall, and shall cause its
Affiliates and Sublicensees to, permit a certified public accountant or a person
possessing similar professional status and associated with an independent
accounting firm acceptable to the Parties to inspect during regular business
hours and no more than once a year and going back no more than three (3) years
preceding the current year, all or any part of Neoprobe’s records and books
necessary to check the accuracy of the royalties paid.  The accounting firm
shall enter into appropriate obligations with Neoprobe to treat all information
it receives during its inspection in confidence.  The accounting firm shall
disclose to AstraZeneca and Neoprobe only whether the royalty reports are
correct and details concerning any discrepancies, but no other information shall
be disclosed to AstraZeneca.  The cost of such review, including the charges of
any accounting firm, shall be paid by AstraZeneca, except that if the royalties
have been understated by more than three percent (3%), the costs shall be paid
by Neoprobe.

 
6.8
Mode of Payment.  All payments set forth in this Article 6 shall be remitted by
wire transfer to the following bank account of AstraZeneca or such other account
as AstraZeneca may designate in writing to Neoprobe:

 
[*]

 
9 December 2011
AZ./.Neoprobe

 
Page 28 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
6.9
Currency.  All payments required under this Article 6 shall be made in U.S.
Dollars.  If any currency conversion shall be required in connection with any
payment hereunder, such conversion shall be made by using the arithmetic mean of
the exchange rates for the purchase of U.S. dollars as published in The Wall
Street Journal, Eastern Edition, on the first business day of each Calendar
Quarter and the last business day of each month in the Calendar Quarter to which
such payments relate.

 
6.10
Taxes.

 
 
6.10.1
General.  The royalties, milestones and other amounts payable by one Party (the
“Payer”) to the other Party (the “Payee”) pursuant to this Agreement
(“Payments”) shall not be reduced on account of any taxes unless required by
Applicable Law.  The Payee alone shall be responsible for paying any and all
taxes (other than withholding taxes required by Applicable Law to be paid by the
Payer) levied on account of, or measured in whole or in part by reference to,
any Payments it receives.  The Payer shall deduct or withhold from the Payments
any taxes that it is required by Applicable Law to deduct or
withhold.  Notwithstanding the foregoing, if the Payee is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to the Payer or the appropriate
governmental authority (with the assistance of the Payer to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve the
Payer of its obligation to withhold tax, and the Payer shall apply the reduced
rate of withholding, or dispense with withholding, as the case may be, provided
that the Payer has received evidence, in a form reasonably satisfactory to the
Payer, of the Payee’s delivery of all applicable forms (and, if necessary, its
receipt of appropriate governmental authorization) at least fifteen (15) days
prior to the time that the Payments are due.  If, in accordance with the
foregoing, the Payer withholds any amount, it shall pay to the Payee the balance
when due, make timely payment to the proper taxing authority of the withheld
amount, and send to the Payee proof of such payment within sixty (60) days
following that payment.  For purposes of this Agreement, the stated amount of
the Payments payable by Neoprobe shall include any sales tax that AstraZeneca
may be required to collect.

 
9 December 2011
AZ./.Neoprobe

 
Page 29 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
6.10.2
Indirect Taxes.  Notwithstanding anything contained in Section 6.10.1, this
Section 6.10.2 shall apply with respect to Indirect Taxes.  All Payments are
exclusive of Indirect Taxes.  If any Indirect Taxes are chargeable in respect of
any Payments, Neoprobe shall pay Indirect Taxes at the applicable rate in
respect of any such Payments following the receipt of an Indirect Taxes invoice
in the appropriate form issued by AstraZeneca in respect of those Payments, such
Indirect Taxes to be payable on the later of the due date of the payment of the
Payments to which such Indirect Taxes relates and sixty (60) days after the
receipt by Neoprobe of the applicable invoice relating to that Indirect Taxes
payment.

 
6.11
Interest on Late Payment.  If any payment due to AstraZeneca under this
Agreement is overdue then Neoprobe shall pay interest thereon (before and after
any judgment) at an annual rate (but with interest accruing on a daily basis) of
two percentage points above the base lending rate of LIBOR from time to time
published in respect of the period starting on the due date of payment and
ending on the actual date of payment, such interest to run from the date upon
which payment of such sum became due until payment thereof in full together with
such interest.

 
7
Supply to AstraZeneca

 
Neoprobe shall Manufacture for and supply the Compound or Licensed Product to
AstraZeneca [*] for such Manufacturing for the purposes of AstraZeneca utilising
its retained rights regarding the Licensed Patents, Licensed Know How, Joint
Patent and Joint Know-How hereunder, provided, however, that (i) AstraZeneca
shall give ninety (90) days’ written notice to Neoprobe regarding any requested
shipment, (ii) any such Compound or Licensed Product supplied to AstraZeneca
shall meet appropriate AstraZeneca quality standards and any standard required
by Applicable Law and relevant Health Registration Approvals, and (iii) Neoprobe
shall not have the obligation to undertake any efforts to apply for, obtain or
maintain Regulatory Approvals to allow the Manufacture or supply of such
Compound or Licensed Product other than, for the avoidance of doubt, from what
follows from Neoprobe’s obligations under Sections 5.2.1. Well in advance of the
first shipment the Parties shall specify relevant quality standards for such
purpose.

 
9 December 2011
AZ./.Neoprobe

 
Page 30 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
8
Ownership of Intellectual Property and Regulatory Documentation

 
8.1
Ownership of Inventions.  Subject to Sections 8.2 and 8.3 and the licence grants
to Neoprobe under Section 3.1, as between the Parties, each Party shall own and
retain all right, title and interest in and to any and all: (a) Information and
other inventions that are conceived, discovered, developed or otherwise made, as
necessary to establish authorship, inventorship or ownership under Applicable
Law, by or on behalf of such Party under or in connection with this Agreement
(or its Affiliates or its licensees or sublicensees), whether or not patented or
patentable, and any and all Patent and Intellectual Property Rights with respect
thereto, except to the extent that any such Information or other inventions, or
any Patent or Intellectual Property Rights with respect thereto, are Joint
Know-How or Joint Patents, and (b) other Information or other inventions, and
Patent and Intellectual Property Rights that are owned or otherwise Controlled
(other than pursuant to the licence grants set forth in Section 3.1) by such
Party, its Affiliates or its licensees or sublicensees.

 
8.2
Ownership of Licensed Patents and Licensed Know-How.  Subject to the licence
grants to Neoprobe under Section 3.1, as between the Parties, AstraZeneca shall
own and retain all right, title and interest in and to all Licensed Patents and
Licensed Know-How.

 
8.3
Ownership of Regulatory Documentation.  Neoprobe shall own all right, title and
interest in and to all Regulatory Documentation, including Regulatory
Documentation created by Neoprobe in performance of Neoprobe's obligations under
this Agreement, subject to the Right of Reference to assigned Regulatory
Documentation granted to AstraZeneca in Section 3.4.

 
9 December 2011
AZ./.Neoprobe

 
Page 31 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
8.4
Ownership of Joint Patents and Joint Know-How.  The Parties shall each own an
equal, undivided interest in any and all (a) Information that is conceived,
discovered, developed or otherwise made, as necessary to establish authorship,
inventorship or ownership under Applicable Law, jointly by or on behalf of
AstraZeneca (or its Affiliates), on the one hand, and Neoprobe (or its
Affiliates or its Sublicensees), on the other hand, in connection with the work
conducted under or in connection with this Agreement, whether or not patented or
patentable (the “Joint Know-How”), and (b) Patents (the “Joint Patents”) and
Intellectual Property Rights with respect thereto.  Each Party shall promptly
disclose to the other Party in writing, and shall cause its Affiliates,
licensees and sublicensees to so disclose, the development, making, conception
or reduction to practice of any Joint Know-How or Joint Patents; provided,
however, that none of AstraZeneca, Neoprobe or any of their respective
Affiliates or sublicensees shall Exploit any Joint Patent or Joint Know-How
outside the scope of this Agreement without the consent of the other Party,
provided that AstraZeneca shall have the right to Exploit the Joint Patents and
the Joint Know-How outside the  Field and for the purpose of utilising its
retained rights under Section 3.1.2  in its sole discretion, without the consent
of Neoprobe, and provided further that Neoprobe shall not assign, pledge,
encumber or otherwise transfer any of its rights in any Joint Know-How or Joint
Patents without AstraZeneca’s prior written consent.

 
9
Adverse Event Reporting and Product Recall

 
9.1
Adverse Event Reporting. Neoprobe shall undertake all responsibility for all
pharmacovigilance activities related to the safety of each Licensed Product and
will be responsible for the global safety database regarding the Licensed
Product provided, however, that AstraZeneca shall report adverse events
regarding the Licensed Product in accordance with its relevant Standard
Operation Procedures observed in the course of its use of the Licensed Product
hereunder. Within ninety (90) days of the Effective Date, the Parties will enter
into a separate safety agreement setting forth the principles now laid down. In
the event of any inconsistency between the provisions of the Safety Agreement
and the provisions of this Agreement, the provisions of this Agreement shall
prevail.

 
9 December 2011
AZ./.Neoprobe

 
Page 32 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
9.2
Notification and Recall.  In the event that any government agency or authority
issues or requests a recall or takes similar action in connection with the
Compounds or the Licensed Products, or in the event either Party determines that
an event, incident or circumstance has occurred that may result in the need for
a recall or market withdrawal, the Party notified of or desiring such recall or
market withdrawal shall promptly advise the other Party thereof by telephone or
facsimile.  Following notification of a recall, Neoprobe shall decide and have
control of whether to conduct a recall or market withdrawal (except in the case
of a government-mandated recall) in the Territory and the manner in which any
such recall or market withdrawal shall be conducted. Neoprobe shall bear the
expenses of any recall of a Licensed Product;

 
10
Confidentiality & Non-Disclosure

 
10.1
Defined; General Obligations.

 
 
10.1.1
In this Agreement, “Confidential Information” shall, subject to Section 10.3,
mean any and all data, results, know-how (including the Licensed Know-How),
plans, business information and other Information, whether oral or in writing or
in any other form, disclosed before, on or after the date of this Agreement by
one Party to the other Party, including the terms of this Agreement.  At all
times during the term of this Agreement and for a period of five (5) years
following termination or expiration hereof, each Party (the “Receiving Party”)
shall, and shall cause its officers, directors, employees, agents, Affiliates
and Sublicensees to, keep confidential and not publish or otherwise disclose and
not use, directly or indirectly, for any purpose, any Confidential Information
provided to it by the other Party (the “Disclosing Party”), except to the extent
such disclosure or use is expressly permitted by the terms of this Agreement or
is reasonably necessary for the performance of this Agreement.

 
10.2
Permitted Disclosures.  Each Party may disclose Confidential Information to the
extent that such disclosure is:

 
9 December 2011
AZ./.Neoprobe

 
Page 33 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
10.2.1
made in response to a valid order of a court of competent jurisdiction or other
competent authority; provided, however, that the Receiving Party shall first
have given notice to the Disclosing Party and given the Disclosing Party a
reasonable opportunity to quash any such order or obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or authority or, if disclosed,
be used only for the purpose for which the order was issued; and provided
further that if such order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information that is legally required to be
disclosed in response to such court or governmental order;

 
 
10.2.2
made by the Receiving Party to a Health Authority as may be necessary or
reasonably useful in connection with any filing, application or request for a
Health Registration Approval; provided, however, that reasonable measures shall
be taken to assure confidential treatment of such information, to the extent
such protection is available;

 
 
10.2.3
made by the Receiving Party to a patent authority as may be necessary or
reasonably useful for purposes of obtaining or enforcing a Patent (consistent
with the terms and conditions of Article 15); provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information, to
the extent such protection is available;

 
 
10.2.4
otherwise required by law; provided, however, that the Receiving Party shall (a)
provide the Disclosing Party with reasonable advance notice of and an
opportunity to comment on any such required disclosure, (b) if requested by the
Disclosing Party, seek confidential treatment with respect to any such
disclosure to the extent available, and (c) use good faith efforts to
incorporate the comments of the Disclosing Party in any such disclosure or
request for confidential treatment; or

 
 
10.2.5
made by either Party or its Affiliates or Sublicensees to Third Parties as may
be necessary or reasonably useful in connection with the Exploitation or
Manufacture of the Compounds or the Licensed Products as contemplated by this
Agreement, including permitted subcontracting or sublicensing transactions in
connection therewith provided all such disclosures are subject to obligations of
confidentiality substantially similar to the terms set out in this Article 10.

 
9 December 2011
AZ./.Neoprobe

 
Page 34 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Notwithstanding the foregoing, in the event that either Party is required by
Applicable Law or the requirements of a national securities exchange or another
similar regulatory body to disclose this Agreement, in whole or in part, the
Parties shall reasonably agree on a redacted version of this Agreement as
necessary to protect the Confidential Information of the Parties prior to making
such disclosure.
 
10.3
Exclusions.  Notwithstanding the foregoing, Confidential Information shall not
include any information that:

 
 
10.3.1
is or hereafter becomes part of the public domain by public use, publication,
general knowledge or the like through no wrongful act, fault or negligence on
the part of the Receiving Party;

 
 
10.3.2
can be demonstrated by documentation or other competent proof to have been in
the Receiving Party’s or its Affiliates’ possession prior to disclosure by the
Disclosing Party;

 
 
10.3.3
is subsequently received by the Receiving Party or its Affiliates from a Third
Party who is not bound by any obligation of confidentiality with respect to said
information;

 
 
10.3.4
is generally made available to Third Parties by the Disclosing Party without
restriction on disclosure; or

 
 
10.3.5
is independently developed by or for the Receiving Party or its Affiliates
without reference to the Disclosing Party’s Confidential Information.

 
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the Receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the Receiving Party unless the combination and its principles are
in the public domain or in the possession of the Receiving Party.

 
9 December 2011
AZ./.Neoprobe

 
Page 35 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
10.4
Use of Name.  Neither Party shall mention or otherwise use the name, insignia,
symbol, trademark, trade name or logotype of the other Party or its Affiliates
in any publication, press release, promotional material or other form of
publicity without the prior written consent of the other Party (which shall not
be unreasonably withheld or delayed), except for those disclosures for which
consent has previously been obtained.  The restrictions imposed by this
Section 10.4 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body, provided that any such disclosure shall be governed by this
Article 10.  Further, the restrictions imposed on each Party under this
Section 10.4 are not intended, and shall not be construed, to prohibit a Party
from identifying the other Party in its internal business communications,
provided that any Confidential Information in such communications remains
subject to this Article 10.  Notwithstanding the foregoing, without prior
consent, (i) upon execution of this Agreement the Parties agree to issue the
press release, attached as Exhibit 2, concerning this Agreement and the
relationship established hereby; (ii) Neoprobe may make announcements with
respect to any material developments regarding Licensed Products or Compounds,
including but not limited to, those arising out of the activities contemplated
herein and that are material; and (iii) Neoprobe may make announcements with
respect to the status of its relationship with AstraZeneca, including but not
limited to, achievement of any milestones hereunder; provided, however, with
respect to clauses (i) and (ii) that Neoprobe may not use AstraZeneca’s name in
such announcements unless such use has been approved by the JSC.

 
9 December 2011
AZ./.Neoprobe

 
Page 36 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
10.5
Publications.  Each Party shall submit to the JSC for review and approval all
proposed academic, scientific and medical publications and public presentations
relating to a Licensed Product, a Compound, or any Development Activities for
review in connection with preservation of Patent rights and trade secrets and/or
determination of whether Confidential Information should be modified or deleted
from the proposed publication or public presentation. Written copies of such
proposed publications and presentations shall be submitted to the JSC no later
than fifteen (15) days before submission for publication or presentation and the
JSC shall provide its comments with respect to such publications and
presentations within ten (10) days after submission. The review period may be
extended for an additional fifteen (15) days if a representative of such JSC can
demonstrate a reasonable need for such extension, including but not limited to,
the preparation and filing of Patent applications. By mutual agreement of the
Parties, this period may be further extended. The Parties will each comply with
standard academic practice regarding authorship of scientific publications and
recognition of contribution of other parties in any such publications or
presentations.

 
10.6
Equitable Relief.  Neoprobe acknowledges and agrees that the restrictions set
forth in this Article 10 are reasonable and necessary to protect the legitimate
interests of AstraZeneca and that AstraZeneca would not have entered into this
Agreement in the absence of such restrictions, and that any breach or threatened
breach of any provision of this Article 10 will result in irreparable injury to
AstraZeneca for which there will be no adequate remedy at law.  In the event of
a breach or threatened breach of any provision of this Article 10, AstraZeneca
shall be authorised and entitled to obtain from any court of competent
jurisdiction injunctive relief, whether preliminary or permanent, specific
performance and an equitable accounting of all earnings, profits and other
benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which AstraZeneca may be entitled in
law or equity.  Neoprobe agrees to waive any requirement that AstraZeneca (a)
post a bond or other security as a condition for obtaining any such relief, and
(b) show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy.  Nothing in this
Section 10.6 is intended, or should be construed, to limit AstraZeneca’s right
to equitable relief or any other remedy for a breach of any other provision of
this Agreement.

 
11
Trademarks and INN

 
Neoprobe shall have the sole right to select the Trademarks and International
Non-Proprietary Name (“INN”) for the marketing and sale of the Licensed Products
in the Territory.  Neoprobe shall own such Trademarks and INN and all rights and
goodwill with respect thereto.

 
9 December 2011
AZ./.Neoprobe

 
Page 37 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
12
Representations and Warranties

 
12.1
Representations, Warranties and Covenants.  Each Party hereby represents,
warrants and covenants to the other Party as of the Effective Date as follows:

 
 
12.1.1
Corporate Authority.  Such Party (a) has the power and authority and the legal
right to enter into this Agreement and to perform its obligations hereunder, and
(b) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder.  This Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid and binding obligation of such Party
and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.

 
 
12.1.2
Litigation.  Such Party is not aware of any pending or threatened litigation
(and has not received any communication) that alleges that such Party’s
activities related to this Agreement have violated, or that by conducting the
activities as contemplated herein such Party would violate, any of the
intellectual property rights of any other party.

 
 
12.1.3
Consents, Approvals, etc.  All necessary consents, approvals and authorizations
of all Health Authorities and other Persons required to be obtained by such
Party in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.

 
 
12.1.4
Conflicts.  The execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (a) do not conflict with or violate any
provision of the articles of incorporation, bylaws or any similar instrument of
such Party in any material way, and (b) do not conflict with, violate, or breach
or constitute a default or require any consent under, any contractual obligation
or court or administrative order by which such Party is bound.

 
9 December 2011
AZ./.Neoprobe

 
Page 38 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
12.1.5
Debarment.  No such Party nor any of its Affiliates has been debarred or is
subject to debarment and neither such Party nor any of its Affiliates will use
in any capacity, in connection with the services to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the
Federal Food, Drug, and Cosmetic Act, as amended, or who is the subject of a
conviction described in such section.  Each Party will inform the other Party in
writing immediately if it or any Person who is performing services hereunder is
debarred or is the subject of a conviction described in Section 306, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to such Party’s knowledge, is threatened, relating to the debarment
or conviction of such Party or any Person performing services hereunder.

 
 
12.1.6
Compliance with Applicable Laws.  Each Party shall use reasonable efforts to
comply with all Applicable Laws in exercising its rights and complying with its
obligations pursuant to this Agreement.

 
 
12.1.7
Anti-Bribery and Anti-Corruption. Each Party agrees, on behalf of itself, its
officers, directors and employees and on behalf of its Affiliates, agents,
representatives, consultants and subcontractors hired in connection with the
subject matter of this Agreement (together with such Party, the “Party
Representatives”) that for the performance of its  obligations hereunder:

 
The Party Representatives shall not directly or indirectly pay, offer or promise
to pay, or authorize the payment of any money, or give, offer or promise to
give, or authorize the giving of anything else of value, to:
 
 
(1)
any Government Official in order to influence official action;

 
 
(2)
any Person (whether or not a Government Official) (i) to influence such Person
to act in breach of a duty of good faith, impartiality or trust (“acting
improperly”), (ii) to reward such Person for acting improperly, or (iii) where
such Person would be acting improperly by receiving the money or other thing of
value;

 
9 December 2011
AZ./.Neoprobe

 
Page 39 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 (3)
any other Person while knowing or having reason to know that all or any portion
of the money or other thing of value will be paid, offered, promised or given
to, or will otherwise benefit, a Government Official in order to influence
official action for or against either Party in connection with the matters that
are the subject of this Agreement; or

 
 
(4)
any Person to reward that Person for acting improperly or to induce that Person
to act improperly.

 
Party Representatives shall not, directly or indirectly, solicit, receive or
agree to accept any payment of money or anything else of value in violation of
the U.S. Foreign Corrupt Practices Act, as amended, the UK Bribery Act 2010, as
amended, or any other applicable anti-corruption laws and laws for the
prevention of fraud, racketeering, money laundering or terrorism.
 
12.2
Additional Representations and Warranties of AstraZeneca.  As of the Effective
Date, AstraZeneca represents and warrants to Neoprobe that:

 
 
12.2.1
AstraZeneca Controls the Patents listed on Schedule 4 and Licensed Know-How, and
is entitled to grant the licences specified herein.

 
 
12.2.2
To AstraZeneca’s Knowledge, the Licensed Patents are being procured from the
respective Patent Offices in accordance with Applicable Law.

 
 
12.2.3
AstraZeneca has no Knowledge from which it could be reasonably inferred that the
Licensed Patents or the Licensed Know-How existing as of the Effective Date are
invalid or unenforceable, that the Patent applications included in such Licensed
Patents will not proceed to grant, or that the Exploitation of the Compounds or
Licensed Products as contemplated by this Agreement infringes any Patent owned
by any Third Party.  [*]. No claim or litigation has been brought or threatened
by any Person alleging that (a) the Licensed Patents or the Licensed Know-How
are invalid or unenforceable or (b) the Exploitation of the Compounds or
Licensed Products as contemplated by this Agreement infringes any Patent owned
by any Third Party.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 40 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
12.2.4
To AstraZeneca’s Knowledge the Licensed Patents listed on Schedule 4 represent
all Patents within AstraZeneca’s Control relating to the Compounds and Licensed
Products as of the Effective Date.

 
 
12.2.5
Subject to such rights granted for the conduct of ISS Studies in accordance with
what is set forth in Schedule 6 and [*], AstraZeneca has not previously granted
any Person rights in the Licensed Patents, Licensed Know-How, Compounds or the
Licensed Products (including by granting any covenant not to sue with respect
thereto) that are inconsistent with the rights and licences granted to Neoprobe
under this Agreement.

 
 
12.2.6
To AstraZeneca’s Knowledge the Regulatory Documentation assigned to Neoprobe
under this Agreement is accurate and any Health Registration Approvals therein
were obtained in accordance with Applicable Law.

 
12.3
DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 12.1 AND 12.2, ASTRAZENECA MAKES NO REPRESENTATIONS AND GRANTS NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND ASTRAZENECA SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 41 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
13
Indemnity

 
13.1
Indemnification of AstraZeneca.  In addition to any other remedy available to
AstraZeneca, Neoprobe shall indemnify, defend and hold harmless AstraZeneca, its
Affiliates and its and their directors, officers and employees in full and on
demand, from and against any and all Losses incurred by them to the extent
resulting from arising out of or in connection with any claims made or suits
brought by a Sublicensee or Third Party (collectively, “Third Party Claims”)
against AstraZeneca, its Affiliates or its or their directors, officers or
employees that arise or result from (a) any intentional misconduct or negligence
on the part of Neoprobe or its Affiliates in performing any activity
contemplated by this Agreement, (b) the breach by Neoprobe of any of its
representations, warranties, covenants or obligations under this Agreement, or
(c) the Exploitation by Neoprobe, its Affiliates or Sublicensees of the Licensed
Products (including any claims for death, personal injury or infringement of a
Third Party’s rights) ), except to the extent any of (a) through (c) resulting
from the negligence or intentional misconduct of AstraZeneca.

 
13.2
Indemnification of Neoprobe.  In addition to any other remedy available to
Neoprobe, AstraZeneca shall indemnify, defend and hold harmless Neoprobe, its
Affiliates and its and their directors, officers and employees in full and on
demand, from and against any and all Losses incurred by them to the extent
resulting from or arising out of or in connection with any Third Party Claims
against Neoprobe, its Affiliates or its or their directors, officers or
employees that arise or result from (a) any intentional misconduct or negligence
on the part of AstraZeneca or its Affiliates in performing any activity
contemplated by this Agreement, or (b) the breach by AstraZeneca of any of its
representations, warranties, covenants or obligations under this Agreement,
except to the extent any of (a) or (b) resulting from the negligence or
intentional misconduct by Neoprobe.

 
13.3
Notice of Claim.   An Indemnified Party shall give the Indemnifying Party prompt
written notice of any Loss or discovery of fact upon which such Indemnified
Party intends to base a request for indemnification under Section 13.1 or 13.2
(an “Indemnification Claim Notice”).  In no event shall the Indemnifying Party
be liable for any Loss that results from any delay in providing the
Indemnification Claim Notice.  Each Indemnification Claim Notice shall contain a
description of the claim and the nature and amount of the Loss claimed (to the
extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party shall furnish promptly to the Indemnifying Party copies of all
papers and official documents received in respect of any such Loss.  For the
avoidance of doubt, all indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents (each,
an “Indemnitee”) shall be made solely by such Party to this Agreement.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 42 of 68

--------------------------------------------------------------------------------

 
 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
13.4
Indemnification Procedures.  The obligations of an Indemnifying Party under this
Article 13 shall be governed by and contingent upon the following:

 
 
13.4.1
Assumption of Defence.  At its option, the Indemnifying Party may assume the
defence of any Third Party Claim by giving written notice to the Indemnified
Party within fourteen (14) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.  The assumption of the defence of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgement
that the Indemnifying Party is liable to indemnify any Indemnitee in respect of
the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defences it may assert against any Indemnified Party’s claim for
indemnification.

 
 
13.4.2
Control of Defence.  Upon the assumption of the defence of a Third Party Claim
by the Indemnifying Party:

 
 
(a)
the Indemnifying Party may appoint as lead counsel in the defence of the Third
Party Claim any legal counsel selected by the Indemnifying Party, which shall be
reasonably acceptable to the Indemnified Party, and

 
 
(b)
Except as expressly provided in Section 13.4.3, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal expenses subsequently incurred
by such Indemnified Party or any Indemnitee in connection with the analysis,
defence or settlement of the Third Party Claim.  In the event that it is
ultimately determined that the Indemnifying Party is not obligated to indemnify,
defend or hold harmless an Indemnitee from and against the Third Party Claim,
the Indemnified Party shall reimburse the Indemnifying Party for any and all
costs and expenses (including lawyers’ fees and costs of suit) and any Loss
incurred by the Indemnifying Party in its defence of the Third Party Claim with
respect to such Indemnified Party or Indemnitee.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 43 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
13.4.3
Right to Participate in Defence.  Without limiting Section 13.4.1 or 13.4.2, any
Indemnitee shall be entitled to participate in, but not control, the defence of
a Third Party Claim and to retain counsel of its choice for such purpose;
provided, however, that such retention shall be at the Indemnitee’s own expense
unless, (a) the Indemnifying Party has failed to assume the defence and retain
counsel in accordance with Section 13.4.1 (in which case the Indemnified Party
shall control the defence), or (b) the interests of the Indemnitee and the
Indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both parties under
Applicable Law, ethical rules or equitable principles.

 
 
13.4.4
Settlement.  With respect to all Losses, where the Indemnifying Party has
assumed the defence of a Third Party Claim in accordance with Section 13.4.1,
the Indemnifying Party shall have authority to consent to the entry of any
judgement, enter into any settlement or otherwise dispose of such Losses,
provided that it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, refused, conditioned, or
delayed).  Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, no Indemnified Party or Indemnitee shall admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, refused, conditioned, or
delayed.  The Indemnifying Party shall not be liable for any settlement or other
disposition of Loss by an Indemnified Party or an Indemnitee that is reached
without the written consent of the Indemnifying Party.  The Indemnifying Party
shall not, without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld, refused, conditioned, or delayed), effect
any settlement of any such Third Party Claim, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on such claim.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 44 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
13.4.5
Cooperation.  If the Indemnifying Party chooses to defend or prosecute any Third
Party Claim, the Indemnified Party shall, and shall cause each other Indemnitee,
to cooperate in the defence or prosecution thereof and shall furnish such
records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith.  Such cooperation shall include
access during normal business hours by the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Third Party Claim, and making the Indemnified Party,
the Indemnitees and its and their employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
records or information provided, and the Indemnifying Party shall reimburse the
Indemnified Party for all of its related reasonable out-of-pocket expenses.

 
 
13.4.6
Expenses.  Except as expressly provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim shall be reimbursed on a Calendar
Quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

 
13.5
LIMITATION ON DAMAGES.  EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES, OR WITH RESPECT TO THIRD
PARTY CLAIMS UNDER SECTION 13.1 OR 13.2, NO PARTY OR ANY OF ITS AFFILIATES SHALL
BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR
LOST PROFITS, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY
OR OTHERWISE, ARISING OUT OF (a) THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF
ANY LICENSED PRODUCT OR COMPOUND DEVELOPED, MANUFACTURED OR MARKETED HEREUNDER,
or (b) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS
AGREEMENT.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 45 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
13.6
Insurance.  Neoprobe shall have and maintain such type and amounts of liability
insurance covering the Manufacture, supply, use and sale of the Compounds and
the Licensed Products as is normal and customary in the pharmaceutical industry
generally for Persons similarly situated, and shall upon request provide
AstraZeneca with a copy of its policies of insurance in that regard, along with
any amendments and revisions thereto.

 
14
Maintenance and Prosecution of Patents

 
14.1
Licensed Patents.  Subject to Section 14.3, AstraZeneca shall have the right,
but not the obligation, using legal counsel of its choosing, to file, prosecute
(including any interferences, reissue proceedings and re-examinations) and
maintain the Licensed Patents throughout the world; provided, however, that
Neoprobe shall reimburse AstraZeneca for all reasonable out-of-pocket costs
incurred by AstraZeneca for filing, prosecuting and maintaining the Licensed
Patents in the Major Markets, the Additional Markets and in any other country in
the Territory, provided that Neoprobe may discontinue reimbursement of such
costs in any country other than a Major Market or an Additional Market,
regarding which other country Neoprobe provides notice in accordance with
Section 14.4.

 
14.2
Cooperation.  Neoprobe shall, and shall cause its Affiliates and Sublicensees,
as applicable, to, cooperate fully with AstraZeneca in the preparation, filing,
prosecution, and maintenance of the Licensed Patents.  Such cooperation includes
(a) promptly executing all papers and instruments and requiring employees to
execute such papers and instruments as reasonable and appropriate so as to
enable AstraZeneca to file, prosecute and maintain the Licensed Patents in any
country, and (b) promptly informing AstraZeneca of matters that may affect the
preparation, filing, prosecution or maintenance of any such Licensed
Patents.  AstraZeneca shall provide Neoprobe with an opportunity to review and
comment on the nature and text of new or pending applications for Licensed
Patents and shall advise Neoprobe one (1) month before each patent prosecution
deadline as to the response that AstraZeneca proposes to make.  If Neoprobe
provides to AstraZeneca comments with respect to any such application or
submission, to the extent such comments relate to any Licensed Patents,
AstraZeneca shall reasonably consider such comments, it being understood that
AstraZeneca retains the right to determine whether to comply with or incorporate
such comments, if at all.  

 
9 December 2011
AZ./.Neoprobe
 
 
Page 46 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
14.3
AstraZeneca Election not to Prosecute.  If AstraZeneca elects not to pursue or
continue the filing, prosecution (including any interferences, reissue
proceedings and re-examinations) or maintenance of a Licensed Patent in a
particular country or region, including by seeking any Patent term extension,
restoration or the like that may be available now or in the future, then
AstraZeneca shall so notify Neoprobe promptly in writing and in good time to
enable Neoprobe to meet any deadlines by which an action must be taken to
establish or preserve any such rights in such Licensed Patent in such
country.  Upon receipt of each such notice by AstraZeneca or if, at any time,
AstraZeneca fails to initiate any such action within thirty (30) days after a
request by Neoprobe that it do so (or, if after initiating any requested action,
AstraZeneca at any time thereafter fails to diligently pursue such action), in
each case Neoprobe shall have the right, but not the obligation, at its sole
cost and expense, through counsel of its choosing, to pursue the filing or
registration, or support the continued prosecution (including any interferences,
reissue proceedings and re-examinations) or maintenance, of such Licensed Patent
in such country.  If Neoprobe elects to pursue such filing or registration, as
the case may be, or continue such support, then Neoprobe shall notify
AstraZeneca of such election and AstraZeneca shall, and shall cause its
Affiliates to, reasonably cooperate with Neoprobe in this regard.

 
14.4
Neoprobe Election not to Reimburse.  If Neoprobe elects not to reimburse
AstraZeneca for the filing, prosecution (including any interferences, reissue
proceedings and re-examinations) or maintenance costs of a Licensed Patent in
any country other than a Major Market or Additional Market, then Neoprobe shall
so notify AstraZeneca promptly in writing and ninety (90) days after such
notice, Neoprobe will no longer be obligated to reimburse AstraZeneca for such
costs.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 47 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
14.5
Joint Patents.  The Parties shall cooperate, and shall cause their respective
Affiliates and Sublicensees, as applicable, to cooperate, with one another with
respect to the filing, prosecution (including any interferences, reissue
proceedings and re-examinations) and maintenance of all Joint Patents, including
by selecting outside counsel, reasonably acceptable to the Parties, to handle
such filing, prosecution and maintenance.  The Parties shall share equally in
the expenses associated with the filing, prosecution (including any
interferences, reissue proceedings and re-examinations) and maintenance of all
Joint Patents, except to the extent that any such Joint Patent covers or claims
a Compound or a Licensed Product, in which case Neoprobe shall bear one hundred
percent (100%) of such expenses.  If a Party elects not to pursue the filing,
prosecution (including any interferences, reissue proceedings and
re-examinations) or maintenance of a Joint Patent in a particular country, or to
take any other action with respect to a Joint Patent in a particular country
that is necessary or reasonably useful to establish or preserve rights thereto,
then in each such case such Party shall so notify the other Party promptly in
writing and in good time to enable such other Party to meet any deadlines by
which an action must be taken to establish or preserve any such rights in such
Joint Patent in such country.  Upon receipt of each such notice by such other
Party or if, at any time, such Party fails to initiate any such action within
thirty (30) days after a request by such other Party that it do so (or, if after
initiating any requested action, such Party at any time thereafter fails to
diligently pursue such action), in each case such other Party shall have the
right, but not the obligation, to pursue the filing or registration, or support
the continued prosecution or maintenance, of such Patent at its expense in such
country.  If such other Party elects to pursue such filing or registration, as
the case may be, or continue such support, then such other Party shall notify
such Party of such election and such Party shall, and shall cause its
Affiliates, licensees and sublicensees, as applicable, to, (x) reasonably
cooperate with such other Party in this regard, and (y) promptly release or
assign to such other Party, without compensation, all right, title and interest
in and to such Patent in such country; provided, however, if Neoprobe elects not
to pursue such filing or registration in a country pursuant to this sentence,
any such Patent in such country assigned to AstraZeneca hereunder shall not be
included in this Agreement as a Licensed Patent.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 48 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
14.6
AstraZeneca Liability.  To the extent that AstraZeneca is obtaining, prosecuting
or maintaining a Licensed Patent or Joint Patent or otherwise exercising its
rights under this Article 14, neither AstraZeneca nor any of its employees,
agents or representatives shall be liable to Neoprobe in respect of any act,
omission, default or neglect on the part of any such employee, agent or
representative in connection with such activities.

 
15
Enforcement of Patents

 
15.1
Rights and Procedures.  In the event that either Party reasonably believes that
a Third Party or Sublicensee may be infringing any of the Licensed Patents or
Joint Patents, such Party shall promptly notify the other Party in writing,
identifying the alleged infringer and the alleged infringement complained of and
furnishing the information upon which such determination is based.  AstraZeneca
shall have the first right, but not the obligation, through counsel of its
choosing, to take any measures it deems appropriate to stop such infringing
activities by such Third Party or Sublicensee in any part of the Territory or to
grant to the infringing Third Party or Sublicensee adequate rights and licences
necessary for continuing such activities in the Territory.  However, AstraZeneca
shall not grant any rights or license under this Section 15.1 which would
diminish or otherwise alter the exclusive license to Neoprobe granted in Section
3. Upon reasonable request by AstraZeneca, Neoprobe shall give AstraZeneca all
reasonable information and assistance, including allowing AstraZeneca access to
Neoprobe’s files and documents and to Neoprobe’s personnel who may have
possession of relevant information and, if necessary for AstraZeneca to
prosecute any legal action, joining in the legal action as a party at its own
expense.  In the event AstraZeneca fails within ninety (90) days following
notice of such infringement, or earlier notifies Neoprobe in writing of its
intent not, to take commercially appropriate steps to remove any infringement of
any Licensed Patent or Joint Patent that is likely to have a material adverse
effect on the sale of the Licensed Product, and AstraZeneca has not granted the
infringing Third Party or Sublicensee rights and licences to continue its
otherwise infringing activities, then unless AstraZeneca has a commercially
reasonable basis in writing for not taking such steps, and provides Neoprobe
with written notice thereof within the ninety (90) day period, Neoprobe shall
have the right, but not the obligation, to do so at Neoprobe’s sole cost and
expense; provided, however, that if AstraZeneca has commenced negotiations with
an alleged infringer for discontinuance of such infringement within such ninety
(90) day period, AstraZeneca shall have an additional ninety (90) days to
conclude its negotiations before Neoprobe may bring suit for such
infringement.  Upon reasonable request by Neoprobe, AstraZeneca shall give
Neoprobe all reasonable information and assistance in connection with such suit
for infringement and AstraZeneca agrees to become a party to any such suit as
required as a party being the owner of an asserted Licensed Patent, but at
Neoprobe’s sole cost and expense.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 49 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
15.2
ANDA Certification.  Notwithstanding the foregoing, if either Party receives any
notice of certification regarding the Licensed Patents pursuant to the U.S.
“Drug Price Competition and Patent Term Restoration Act” of 1984 (“ANDA ACT”)
claiming that any Licensed Patents are invalid or unenforceable or claiming that
the Licensed Patents will not be infringed by the Manufacture, use, marketing or
sale of a product for which an application under the ANDA ACT is filed, or (b)
any equivalent or similar certification or notice in any other jurisdiction, it
shall provide the other Party with a copy of such notice of certification within
ten (10) days of receipt and the Parties’ rights and obligations with respect to
any legal action as a result of such certification shall be as set forth in
Section 15.1, except that AstraZeneca shall advise Neoprobe within twenty (20)
days after receiving such notice of certification, of its intent to file suit
within 45 days of the notice of certification and in the event that AstraZeneca
advises that it does not intend to file such suit, Neoprobe shall have the
right, but not the obligation, to do so at Neoprobe's sole cost and expense.

 
15.3
Costs and Expenses. Subject to what is stated in Sections 15.1 and 15.2
regarding Neoprobe filing or taking other action at its cost and expense, each
Party shall bear its own costs and expenses relating to any enforcement action
pursuant to those Sections.  Any damages or other amounts collected shall be
used to reimburse the Parties for their costs and expenses in making such
recovery (which amounts shall be allocated pro rata if insufficient to cover the
totality of such expenses), with any remainder being deemed “Net Sales” for
which Neoprobe shall pay a royalty to AstraZeneca pursuant to Sections 6.2
and 6.2.2 with such revision that may be required taking into account by the
Parties in good faith the basis for the calculation of such damages or other
amount.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 50 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
16
Potential Third Party Rights

 
16.1
Third Party Licences.  If the Exploitation of the Compounds or Licensed Products
by Neoprobe, its Affiliates or any of its Sublicensees infringes or
misappropriates any Patent or any Intellectual Property Right of a Third Party
in any country, such that Neoprobe or any of its Affiliates or Sublicensees
cannot Exploit the Compounds or the Licensed Products in such country without
infringing the Patent or Intellectual Property Right of such Third Party, then,
Neoprobe shall secure from such Third Party such rights as necessary for the
Exploitation of Compounds and Licensed Products in such country. In the event
that Neoprobe reasonably determines that it is not feasible or commercially
practicable for Neoprobe to secure such Third Party rights in such country, then
Neoprobe may terminate the license in such country granted under this Agreement
in accordance with Section 17.2.

 
16.2
Invalidity or Unenforceability Defences or Actions.

 
 
16.2.1
In the event that a Third Party or Sublicensee asserts, as a defence or as a
counterclaim in any infringement action under Section 15.1, that any Licensed
Patent or Joint Patent is invalid or unenforceable, then the Party pursuing such
infringement action shall promptly give written notice to the other
Party.  AstraZeneca shall have the first right, but not the obligation, at its
sole cost and expense through counsel of its choosing, to respond to such
defence or defend against such counterclaim (as applicable) and, if Neoprobe is
pursuing the applicable infringement action under Section 15.1, Neoprobe shall
allow AstraZeneca to control such response or defence (as applicable).  The
Parties shall each bear fifty percent (50%) of any costs and expenses with
respect to such response or defence against such counterclaim (as
applicable).  If AstraZeneca determines not to respond to such defence or defend
against such counterclaim (as applicable), Neoprobe shall, at its sole cost and
expense, have the right to respond to such defence or defend against such
counterclaim (as applicable).

 
9 December 2011
AZ./.Neoprobe
 
 
Page 51 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
16.2.2
Similarly, if a Third Party or Sublicensee asserts, in a declaratory judgment
action or similar action or claim filed by such Third Party, that any Licensed
Patent or Joint Patent is invalid or unenforceable, then the Party first
becoming aware of such action or claim shall promptly give written notice to the
other Party.  AstraZeneca shall have the first right, but not the obligation, at
its sole cost and expense, through counsel of its choosing, to defend against
such action or claim.  The Parties shall each bear fifty percent (50%) of any
costs and expenses with respect to such defence.  If AstraZeneca determines not
to assume such defence, Neoprobe shall, at its sole cost and expense, have the
right to defend against such action or claim.

 
 
16.2.3
Neoprobe shall provide to AstraZeneca all reasonable assistance requested by
AstraZeneca in connection with any action, claim or suit under this
Section 16.2, including allowing AstraZeneca access to Neoprobe’s files and
documents and to Neoprobe’s personnel who may have possession of relevant
information.  In particular Neoprobe shall promptly make available to
AstraZeneca, free of charge, all information in its possession or control that
it is aware will assist AstraZeneca in responding to any such action, claim or
suit.

 
16.3
Third Party Litigation.  In the event of any actual or threatened suit against
Neoprobe or its Affiliates, Sublicensees or customers alleging that the
Exploitation of Compounds or Licensed Products or that the Exploitation of a
Licensed Patent or the Licensed Know-How or any part thereof hereunder infringes
the Patent or Intellectual Property Rights of any Person, Neoprobe shall, at its
sole cost and expense, assume direction and control of the defence of claims
arising therefrom (including the right to settle such claims at its sole
discretion); provided, however, that Neoprobe shall obtain the written consent
of AstraZeneca prior to ceasing to defend, settling or otherwise compromising
such claims with respect to any Patents and Intellectual Property Rights of
AstraZeneca.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 52 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
17
Term and Termination

 
17.1
Term.  This Agreement shall become effective as of the Effective Date and shall
continue in effect until such time as Neoprobe no longer owes any royalty
payments to AstraZeneca under this Agreement, unless earlier terminated in
accordance with this Article 17 or Section 18.4.

 
17.2
Termination by Neoprobe.  If Neoprobe reasonably determines that it is not
feasible for Neoprobe to pursue the development, launch or sale of Licensed
Products due to a scientific, technical, regulatory or commercial reasons,
including (a) safety or efficacy concerns, including adverse events of the
Compounds or Licensed Products, (b) concerns relating to the present or future
marketability or profitability of the Licensed Products, (c) reasons related to
patent coverage, or (d) existing and anticipated competition in the Field, which
renders the Exploitation of the Licensed Product in the Field no longer
commercially practicable for Neoprobe in one or more countries, then Neoprobe
shall promptly notify AstraZeneca in writing of such determination and provide
AstraZeneca with the pertinent information with respect thereto.  Promptly
following the receipt of such notice from Neoprobe, the Parties shall meet and
discuss in good faith any amendments to this Agreement to address Neoprobe’s
concerns.  If the Parties are not able to agree on such amendments within
ninety (90) days and if Neoprobe reasonably believes that it is not feasible for
Neoprobe to pursue the development, launch or sale of Licensed Products in the
subject country, Neoprobe may terminate the license in such country granted
under this Agreement upon ninety (90) days’ prior written notice to AstraZeneca,
and upon the effective date of such termination the subject country shall be
deleted from the Territory; provided, however, that should such country be a
Major Market, or should Neoprobe terminate the license in four or more of the
Additional Markets, then upon the effective date of such termination the entire
Agreement shall terminate.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 53 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
17.3
Termination for Material Breach.  In the event that either Party (the “Breaching
Party”) shall be in material default in the performance of any of its material
obligations under this Agreement, in addition to any other right and remedy the
other Party (the “Complaining Party”) may have, the Complaining Party may
terminate this Agreement in its entirety or with respect to the country or
countries to which such material default applies by sixty (60) days prior
written notice (the “Notice Period”) to the Breaching Party, specifying the
breach and its claim of right to terminate, provided always that the termination
shall not become effective at the end of the Notice Period if the Breaching
Party cures the breach complained about during the Notice Period (or, if such
default cannot be cured within such sixty (60)-day period, if the Breaching
Party commences actions to cure such default within the Notice Period and
thereafter diligently continues such actions, provided that such default is
cured within ninety (90) days after the receipt of such notice), except in the
case of a payment default, as to which the Breaching Party shall have only a ten
(10)-day cure period; provided, however, that if Neoprobe is in default with
respect to its failure to comply with its obligations under Section 5.2 in a
Major Market, AstraZeneca shall have the right to terminate this Agreement with
respect to such Major Market or with respect to all of Europe if such Major
Market is in Europe, subject to the notice and cure provisions of this Section
17.3.

 
17.4
Termination by AstraZeneca.  In the event that Neoprobe or any of its Affiliates
or Sublicensees, anywhere in the world, institutes, prosecutes or otherwise
participates in (or in any way aids any Third Party in instituting, prosecuting
or participating in), at law or in equity or before any administrative or
regulatory body, including the U.S. Patent and Trademark Office or its foreign
counterparts, any claim, demand, action or cause of action for declaratory
relief, damages or any other remedy, or for an enjoinment, injunction or any
other equitable remedy, including any interference, re-examination, opposition
or any similar proceeding, alleging that any claim in a Licensed Patent is
invalid, unenforceable or otherwise not patentable AstraZeneca shall have the
right to immediately terminate this Agreement, including the rights of any
Sublicensees, on written notice to Neoprobe; provided, however, that AstraZeneca
may not terminate this Agreement by reason of any claim, demand or other action
or proceeding made or commenced by Neoprobe for breach of any warranty contained
in Section 12.2.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 54 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
17.5
Change of Control  In the event that Neoprobe proposes to enter into a
transaction that could result in a Change of Control (a “Proposed Transaction”),
where the Person that would acquire control or is otherwise the Person that is
the surviving entity, having acquired assets or otherwise having a controlling
interest following the transaction concerned as described in Section 1.8 carries
out research, development or commercialisation regarding any disease-modifying
agent in Alzheimer’s disease, then Neoprobe shall provide AstraZeneca written
notice of the Proposed Transaction, including the identity of the other Person
and a reasonably detailed description of the material terms of the Proposed
Transaction. Upon AstraZeneca’s request Neoprobe shall provide AstraZeneca
within fourteen (14) days of such notice an analysis in reasonable detail of its
assessment what impact such Proposed Transaction would have on Neoprobe’s
strategy and business targets in the area of Alzheimer’s Disease and what, if
any, impact this may have on Neoprobe’s ability or ambition to fulfil the terms
and purpose of this Agreement. AstraZeneca may within one (1) month of having
received such analysis request Neoprobe to take steps which AstraZeneca deems
reasonably required to reassure AstraZeneca of Neoprobe’s intention and ability
to put similar emphasis behind its Development, Commercialisation and other
efforts as prior to such Proposed Transaction.  AstraZeneca shall take any
analysis by Neoprobe and any suggestions by Neoprobe on the suitability of such
proposed efforts into reasonable account. Should AstraZeneca nevertheless
reasonably consider that, based on such Neoprobe’s analysis or suggestions, the
performance of this Agreement by Neoprobe or its successor will be materially
jeopardised by the Proposed Transaction, then AstraZeneca may within six (6)
months of having received such Neoprobe’s notice of the Proposed Transaction as
mentioned above in this Section 17.5 have the right to terminate this Agreement
forthwith. Without prejudice to Neoprobe’s obligations in this regard, should
such Change of Control as described above in this Section 17.5 be proposed or
take place without Neoprobe having provided notice, AstraZeneca’s right set
forth in this Section 17.5 shall equally apply nevertheless and what is stated
regarding the Proposed Transaction shall apply regarding such proposed or
completed transaction and the timelines shall count from the date when such
transaction that could result or has resulted in a Change of Control was
publicly announced.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 55 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
17.6
Consequences of Termination.

 
 
17.6.1
Return of Material; Termination of Rights.  Upon expiration of this Agreement
pursuant to Section 17.1 or upon termination of this Agreement in its entirety
or with respect to one or more countries by either Party pursuant to this
Article 17 or Section 18.4 each Party, at the request of the other Party, shall
return, or at the election of the other Party, destroy, and thereafter provide
the other Party written certification evidencing such destruction, all data,
files, records and other materials in its or its Affiliates or, with respect to
Neoprobe, Sublicensees, possession or control containing or comprising such
other Party’s Information or other Confidential Information and, in each case,
to which the returning Party does not retain rights hereunder (except one copy
of which may be retained by the returning Party’s General Counsel solely for
archival purposes).  All rights and licences granted to Neoprobe under this
Agreement shall terminate and revert to AstraZeneca, provided that if this
Agreement is only terminated with respect to one or more countries, only the
rights and licenses with respect to such country or countries shall terminate
and revert to AstraZeneca.

 
 
17.6.2
Additional Consequences of Termination.  In addition to the foregoing, promptly
upon the termination of this Agreement in its entirety or with respect to one or
more countries by AstraZeneca pursuant to Section 17.3, 17.4, 17.5, or 18.4 or
by Neoprobe pursuant to Section 17.2:

 
 
(a)
Neoprobe shall, and shall cause its Affiliates and Sublicensees to, disclose to
AstraZeneca any and all Information, including a copy of any documentation in
tangible form, that is owned or otherwise Controlled by Neoprobe, its Affiliates
or Sublicensees at the time of termination of the Agreement that has been
generated by or on behalf of Neoprobe, its Affiliates or Sublicensees with
respect to Compounds or Licensed Products and is necessary or reasonably useful
to enable AstraZeneca to continue development of a Licensed Product and the
commercialisation thereof in the Territory or such country or countries, as
applicable, (collectively, the “Neoprobe Product Data”), and AstraZeneca and its
Affiliates and sublicensees shall have the right to use such Neoprobe Product
Data at its discretion on an exclusive basis to Exploit Compounds and Licensed
Products in the Territory or such country or countries, as applicable, provided
that any such Neoprobe Product Data shall be subject to the confidentiality
obligations set forth in Article 10.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 56 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
(b)
Neoprobe shall assign, and shall cause its Affiliates and Sublicensees to
assign, to AstraZeneca all of their right, title and interest in and to all
Regulatory Documentation, including, for the avoidance of doubt, such Regulatory
Documentation created by Neoprobe as allowed for under Section 8.3, with respect
to the Compounds and Licensed Products in the Territory or such country or
countries, as applicable, including any Health Registration Approvals and
applications therefor and shall during a period of six (6) months following the
effective date of termination provide any necessary assistance to AstraZeneca
during its filing or review, if applicable, of applications submitted by
Neoprobe or its Affiliates for Health Registration Approvals and for
AstraZeneca’s further maintenance of such Health Registration Approvals. In the
event this Agreement is terminated only with respect to one or more countries,
Neoprobe shall have the right to reference such Regulatory Documentation to
Exploit the Compounds and Licensed Products in any remaining countries in the
Territory in accordance with this Agreement.

 
 
(c)
Neoprobe and its Affiliates shall and do hereby grant to AstraZeneca an
non-exclusive, royalty-free, perpetual, irrevocable right and licence, with the
right to grant sublicenses through multiple tiers of sublicensees, under any
Grant-Back Patents and, if Neoprobe has commercialised a Licensed Product, the
Neoprobe Trademarks, in each case to Exploit the Compounds and Licensed Products
in the Territory or such country or countries, as applicable.  AstraZeneca shall
reimburse Neoprobe for its reasonable costs incurred in the filing, prosecution
and maintenance of the Grant-Back Patents and the Neoprobe Trademarks in the
Territory or such country or countries, as applicable.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 57 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
(d)
In order for AstraZeneca to smoothly continue the Exploitation of the Compounds
and Licensed Products in the Territory or such country(ies), as applicable,
Neoprobe shall, with the limitations set out below and for a maximum period of
two (2) years, supply AstraZeneca in a timely manner with sufficient amount of
Compound or Licensed Product in the Territory or such country or countries, as
applicable, at [*]. The Parties shall separately negotiate in good faith the
logistical and other terms and conditions for such supplies.

 
 
17.6.3
Remedies.  Early termination of this Agreement by a Party shall in no way affect
or limit such Party’s right to claim against the other Party for any damages
arising out of the breach of this Agreement.

 
17.7
Accrued Rights; Surviving Obligations.

 
 
17.7.1
Survival.  The termination of this Agreement shall not relieve the Parties from
performing any obligations accrued prior to the date this Agreement
terminates.  Each Party’s obligations under Sections 6.6, 6.7, 6.8, 6.9, 6.10,
6.11, 17.6 and this Section 17.7 and Articles 1, 2, 9, 11, 13, 14, 22, 23 and 30
shall survive the termination or expiration of this Agreement.

 
 
17.7.2
Work-in-Progress.  Upon termination of this Agreement in its entirety by
AstraZeneca pursuant to Section 17.3, Neoprobe shall be entitled, during the
following one hundred and eighty (180) days, to finish any work-in-progress and
to sell any inventory of the Licensed Product that remains on hand as of the
date of the termination, so long as Neoprobe pays AstraZeneca the royalties
applicable to said subsequent sales in accordance with the terms and conditions
set forth in this Agreement.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 58 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
17.8
Termination Upon Insolvency.  Either Party may terminate this Agreement if, at
any time, the other Party shall file in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within sixty (60) days after the filing thereof, or if the other Party
shall propose or be a party to any dissolution or liquidation, or if the other
Party shall make an assignment for the benefit of its creditors.

 
17.9
Rights in Bankruptcy.  All rights and licences granted under or pursuant to this
Agreement by AstraZeneca to Neoprobe or by Neoprobe to AstraZeneca are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code or analogous provisions of Applicable Law outside the United
States, licences of right to “intellectual property” as defined under Section
101 of the U.S. Bankruptcy Code or analogous provisions of Applicable Law
outside the United States (hereinafter “IP”).  The Parties agree that the
Parties, as licensees of such rights under this Agreement, shall retain and may
fully exercise all of their rights and elections under the U.S. Bankruptcy Code
or any other provisions of Applicable Law outside the United States that provide
similar protection for IP.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the U.S.
Bankruptcy Code or analogous provisions of Applicable Law outside the United
States, the other Party shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such IP and all embodiments of such IP,
which, if not already in such other Party’s possession, shall be promptly
delivered to it upon such other Party’s written request therefor.

 
18
Force Majeure

 
18.1
In this Agreement, “Force Majeure” means an event which is beyond a
non-performing Party’s reasonable control, including an act of God, act of the
other Party, strike, lock-out or other industrial/labour dispute (other than at
the Party prevented), war, riot, civil commotion, terrorist act, malicious
damage, epidemic, quarantine, fire, flood, storm, natural disaster or compliance
with any law or governmental order, rule, regulation or direction, whether or
not it is later held to be invalid.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 59 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
18.2
The Force Majeure Party, shall within fifteen (15) days of the occurrence of a
Force Majeure event, give notice in writing to the other Party specifying the
nature and extent of the event of Force Majeure, its anticipated duration and
any action being taken to avoid or minimize its effect.  Subject to providing
such notice and to Section 18.1, the Force Majeure Party shall not be liable for
delay in performance or for non-performance of its obligations under this
Agreement, in whole or in part, nor shall the other Party have the right to
terminate this Agreement other than obligations to pay monies due, except as
otherwise provided in this Agreement, where non-performance or delay in
performance has resulted from an event of Force Majeure.  The suspension of
performance allowed hereunder shall be of no greater scope and no longer
duration than is reasonably required.

 
18.3
The Force Majeure Party shall take all steps as are necessary to (a) bring the
Force Majeure event to a close or (b) find a solution by which the Agreement may
be performed despite the continuation of the event of Force Majeure.

 
18.4
If the Force Majeure Party is prevented from performing its obligations due to a
Force Majeure event for a continuous period in excess of sixty (60) days after
the date of the occurrence of the Force Majeure event, and such failure to
perform would constitute a material breach of this Agreement in the absence of
such Force Majeure event, the other Party may terminate this Agreement
immediately by written notice to the Force Majeure Party, in which case neither
Party shall have any liability to the other except for those rights and
liabilities that accrued prior to the date of termination.

 
19
Assignment

 
This Agreement may not be assigned by either Party in whole or in part without
the prior written consent of the other Party, except that (a) AstraZeneca
without such consent may assign this Agreement and its rights and obligations
hereunder to any of its Affiliates,  and (b) either Party may assign this
Agreement and its rights and obligations hereunder to any successor in interest
(whether by merger, acquisition, asset purchase or otherwise), subject to
AstraZeneca’s right to terminate this Agreement under Section 17.5 in case of
Change of Control of Neoprobe, to all or substantially all of the business to
which this Agreement relates.  AstraZeneca shall always have the right to
perform any or all of its obligations and exercise any or all of its rights
under this Agreement through any of its Affiliates.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 60 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
20
Severability

 
If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in any respect, then, to the fullest extent permitted by
Applicable Law and if the rights and obligations of any Party will not be
materially and adversely affected: (a) such provision will be given no effect by
the Parties and shall not form part of this Agreement, (b) all other provisions
of this Agreement shall remain in full force and effect, and (c) the Parties
shall use their best efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties.  To the fullest extent permitted by Applicable Law, the Parties
waive any provision of law that would render any provision in this Agreement
invalid, illegal or unenforceable in any respect.
 
21
Governing Law and Arbitration

 
21.1
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of England and Wales, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction, except for
matters of intellectual property law which shall be determined in accordance
with the intellectual property laws relevant to the intellectual property in
question. The United Nations Convention on the International Sale of Goods shall
not apply to this Agreement.

 
9 December 2011
AZ./.Neoprobe
 
 
Page 61 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
21.2
Arbitration. Any dispute arising out of or relating to this Agreement shall be
settled by binding arbitration in accordance with the Rules of Arbitration of
the International Chamber of Commerce.  The number of arbitrators shall be three
(3), of whom each Party shall appoint one (1).  The two arbitrators so appointed
will select the third and final arbitrator.  The place of arbitration shall be
London.  The language used in the arbitration proceedings shall be English.  The
proceedings, including any outcome, shall be confidential.  Nothing in this
Article 21.2 will preclude any Party from seeking interim or provisional relief
from a court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration proceeding.
The decision of the arbitrators will be final and binding on the Parties and any
decision of the arbitrators may be enforced in any court of competent
jurisdiction.

 
21.3
Attorneys’ Fees and Related Costs .  In the event that any legal proceeding is
brought to enforce or interpret any of the provisions of this Agreement, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees,
court costs and expenses of litigation.

 
22
Notices

 
22.1
Notice Requirements

 
Any notice, request, demand, waiver, consent, approval or other communication
permitted or required under this Agreement shall be in writing, shall refer
specifically to this Agreement and shall be deemed given only if delivered by
hand or sent by facsimile transmission (with transmission confirmed), or by
internationally recognised overnight delivery service that maintains records of
delivery, addressed to the Parties at their respective addresses specified in
Section 22.2 or to such other address as the Party to whom notice is to be given
may have provided to the other Party in accordance with this Article 22.  Such
Notice shall be deemed to have been given as of the date delivered by hand or
transmitted by facsimile (with transmission confirmed) or on the second business
day (at the place of delivery) after deposit with an internationally recognised
overnight delivery service.  This Article 22 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 62 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
22.2
Address for Notice

 

 
For : 
AstraZeneca

 
AstraZeneca AB
 

 
Address: 
SE-151 85 Södertälje, Sweden

 

 
Facsimile: 
+468 553 29000

 
For the attention of: Vice President SPBD CNS&Pain
 
With a copy to:
 

 
Address: 
SE-151 85 Södertälje, Sweden

 

 
Facsimile: 
+468 553 28812

 
For the attention of: Assistant General Counsel
 

 
For: 
Neoprobe

 
Neoprobe Corporation
 
Address:  425 Metro Place North, Suite 300, Dublin, OH 43017, United States
 
Facsimile:  (614) 793 - 7522
 
To the attention of:  Mark J. Pykett, President and CEO
 
With a copy to:
 
Porter Wright Morris & Arthur
 
Address:  41 South High Street, 28th Floor, Columbus, OH 43215
 
Facsimile:  (614) 227 - 2100
 
To the attention of:  William J. Kelly, Jr.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 63 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
23
Standstill

 
AstraZeneca hereby agrees that from the Effective Date and for two (2) years
thereafter, unless specifically invited in writing by Neoprobe to do so, neither
AstraZeneca nor any of its Affiliates will, or will cause or knowingly permit
any of its or their directors, officers, employees, investment bankers,
attorneys, accountants, or other advisors or representatives to, in any manner,
directly or indirectly: (i) effect or seek, initiate, offer or propose (whether
publicly or otherwise) to effect, or cause or participate in or in any way
advise, assist or encourage any other person to effect or seek, initiate, offer
or propose (whether publicly or otherwise) to effect or cause or participate in
(a) any acquisition of any securities (or beneficial ownership thereof) or
assets of Neoprobe; (b) any tender or exchange offer, merger, consolidation or
other business combination involving Neoprobe; (c) any recapitalization,
restructuring, liquidation, dissolution, sale of assets, or other extraordinary
transaction with respect to Neoprobe; or (d) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the United States Securities and
Exchange Commission) or consents to vote any voting securities of Neoprobe; (ii)
form, join or in any way participate in a “group” (as defined under the
Securities Exchange Act of 1934, as amended) with respect to any securities of
Neoprobe; (iii) otherwise act, alone or in concert with others, to seek to
control or influence the management, Board of Directors or policies of Neoprobe;
(iv) take any action which might force Neoprobe to make a public announcement
regarding any of the types of matters set forth in (i) above; or (v) enter into
any agreements, discussions or arrangements with any Third Party with respect to
any of the foregoing.  AstraZeneca also agrees during the Term not to request
Neoprobe (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provision of this Section 23 (including this
sentence). AstraZeneca represents and warrants that neither AstraZeneca nor any
of its Affiliates owns, of record or beneficially, any voting securities of
Neoprobe, or any securities convertible into or exercisable for any such voting
securities. Nothing in this Section 23 shall prohibit AstraZeneca or its
Affiliates from owning or making open market purchases of any voting securities
of Neoprobe, or any securities convertible into or exercisable for any such
voting securities, for purposes of any 401(k) or similar benefit plan maintained
by AstraZeneca or its Affiliates for its or their employees, provided that at no
time shall the aggregate amount of securities owned under such plans of
AstraZeneca and its Affiliates exceed 3% of the outstanding shares of Neoprobe
common stock (calculated on a fully diluted basis).
 
9 December 2011
AZ./.Neoprobe
 
 
Page 64 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Notwithstanding the foregoing, nothing in the immediately preceding paragraph
shall preclude AstraZeneca or any of its Affiliates from submitting a
confidential, non-public proposal to the Board of Directors, the Chairman of the
Board of Directors or the Chief Executive Officer of Neoprobe (a) with respect
to any transaction of the type referred to in (i) of such paragraph or (b)
seeking an amendment or waiver of any provision of such paragraph, or from
consulting on a confidential basis with third party advisors with respect to any
such proposal.  The provisions of the immediately preceding paragraph shall
cease to apply:  (A) if Neoprobe or any of its Affiliates publicly announces a
process designed to solicit offers relating to, or otherwise enters into an
agreement or agreement in principle with respect to, one or more transactions
that, if consummated, would result in (1) a Third Party acquiring, or having the
right to acquire, beneficial ownership of twenty percent (20%) or more of the
outstanding voting securities of Neoprobe immediately after such transaction,
(2) a sale of all or substantially all of the assets of Neoprobe or any of its
Affiliates for an aggregate consideration equal to more than twenty percent
(20%) of the market capitalisation of Neoprobe immediately prior to such
transaction or (3) a merger, consolidation or any similar extraordinary
transaction involving Neoprobe or any of its Affiliates, which, if consummated,
would result in the direct or indirect acquisition of more than twenty percent
(20%) of the outstanding voting securities of Neoprobe (other than the issuance
of new securities by Neoprobe solely in connection with a bona fide capital
raising transaction), in each case ((1), (2) and (3)) from the time of such
announcement and continuing until one-hundred and twenty (120) days after such
time, if any, as the Board of Directors of Neoprobe publicly announces that such
agreement or agreement in principle has terminated; (B) in the event a Third
Party makes public a tender offer or exchange offer that, if consummated, would
result in such Third Party beneficially owning than twenty percent (20%) or more
of the outstanding voting securities of Neoprobe or all or substantially all of
the assets of Neoprobe or any of its Affiliates for an aggregate consideration
equal to more than twenty percent (20%) of the market capitalisation of Neoprobe
immediately prior to such transaction, from the time such offer, proposal,
agreement or agreement in principle is made public and continuing until
one-hundred and twenty (120) days after such tender offer or exchange offer
expires or is publicly rescinded; or (C) if the Board of Directors of Neoprobe
adopts a plan of liquidation or dissolution.  Further, nothing in the
immediately preceding paragraph shall prevent AstraZeneca or any of its
Affiliates from acquiring securities of another pharmaceutical or biotechnology
company or other person that beneficially owns any securities of Neoprobe or any
of its Affiliates.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 65 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
24
Relationship of the Parties

 
The status of a Party under this Agreement shall be that of an independent
contractor.  Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture or agency relationship between the Parties or,
except as otherwise expressly provided in this Agreement, as granting either
Party the authority to bind or contract any obligation in the name of or on the
account of the other Party or to make any statements, representations,
warranties or commitments on behalf of the other Party.  All persons employed by
a Party shall be employees of such Party and not of the other Party and all
costs and obligations incurred by reason of any such employment shall be for the
account and expense of such Party.
 
25
Entire Agreement

 
This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter of the Agreement.  This Agreement supersedes all
prior  agreements, whether written or oral, with respect to the subject matter
of the Agreement.  Each Party confirms that it is not relying on any statements,
representations, warranties or covenants of any person (Whether a Party to this
Agreement or not) except as specifically set out in this Agreement.  Nothing in
this Agreement is intended to limit or exclude any liability for fraud.  All
Schedules and Exhibits referred to in this Agreement are intended to be and are
hereby specifically incorporated into and made a part of this Agreement.  In the
event of any inconsistency between any such Schedules or Exhibits and this
Agreement, the terms of this Agreement shall govern.
 
26
English Language

 
This Agreement is written and executed in the English language.  Any translation
into any other language shall not be an official version of this Agreement and
in the event of any conflict in interpretation between the English version and
such translation, the English version shall prevail.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 66 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
27
Amendment

 
Any amendment or modification of this Agreement must be in writing and signed by
authorised representatives of both Parties.
 
28
Waiver and Non-Exclusion of Remedies

 
A Party’s failure to enforce, at any time or for any period of time, any
provision of this Agreement, or to exercise any right or remedy shall not
constitute a waiver of that provision, right or remedy or prevent such Party
from enforcing any or all provisions of this Agreement and exercising any rights
or remedies.  To be effective any waiver must be in writing.  All rights and
remedies are cumulative and do not exclude any other right or remedy provided by
law or otherwise available.
 
29
No Benefit to Third Parties

 
Except for any rights and immunities granted in this Agreement to any
AstraZeneca Affiliates, the Contracts (Rights of Third Parties) Act 1999 shall
not apply to this Agreement.  Except as set forth in Article 19, no Person who
is not a party to this Agreement (including any Affiliate, employee, officer,
agent, representative, Sublicensee or subcontractor of either Party) shall have
the right (whether under the Contracts (Rights of Third Parties) Act 1999 or
otherwise) to enforce any term of this Agreement which expressly or by
implication confers a benefit on that Person without the express prior agreement
in writing of the Parties, which agreement must refer to this Article 29.
 
30
Further Assurance

 
Each Party shall perform all further acts and things and execute and deliver
such further documents as may be necessary or as the other Party may reasonably
require to implement or give effect to this Agreement.
 
31
Expenses

 
Except as otherwise expressly provided in this Agreement, each Party shall pay
the fees and expenses of its respective lawyers and all other expenses and costs
incurred by such Party incidental to the negotiation, preparation, execution and
delivery of this Agreement.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 67 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
32
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same instrument.  An executed signature page of this
Agreement delivered by facsimile transmission or by electronic mail in “portable
document format” (“.pdf”) shall be as effective as an original executed
signature page.
 
THIS AGREEMENT IS EXECUTED by the authorised representatives of the Parties as
of the date first written above.
 
SIGNED for and on behalf of
AstraZeneca AB (publ)
 
SIGNED for and on behalf of
Neoprobe Corporation
     
Signature    /s/ Anders Buren
 
Signature    /s/  Brent L. Larson
         
Name:
Anders Buren
 
Name:
Brent L. Larson
         
Title:
Authorised Signatory
 
Title:
Sr. VP & CFO

 
9 December 2011
AZ./.Neoprobe
 
 
Page 68 of 68

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Schedule 1
 
AZD4694 Compound
 
[18F]AZD4694
 
Structural formula
 
[pg73.jpg]
 
Molecular formula
C14H1118FN2O2
   
Relative molecular mass
M.W = 257.26 g/mol
   
Chirality/stereochemistry
N/A
   
Systematic chemical name (IUPAC)
2-(2-[18F]Fluoro-6-methylamino-pyridin-3-yl)-benzofuran-5-ol
   
(CAS) registry number
1211333-21-9

 
9 December 2011
AZ./.Neoprobe
 
 
Page 1of 1

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Schedule 2
 
AZD4694 Global Development Plan
 
[*]
 
9 December 2011
AZ./.Neoprobe

 
Page 1 of 1

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Schedule 3
 
Licensed Know-How

   
Preclinical
     
o  [*]
     
o  [*]
     
o  [*]
     
o  [*]
     

 
9 December 2011
AZ./.Neoprobe
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 

 
Pharmaceutical Development
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]

 
9 December 2011
AZ./.Neoprobe
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 

 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]

 
9 December 2011
AZ./.Neoprobe

 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 

 
Clinical
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 

 
9 December 2011
AZ./.Neoprobe
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 

 
Regulatory
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 

 
9 December 2011
AZ./.Neoprobe

 
Page 5 of 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Schedule 4
 
Licensed Patents
 
[*]
 
[*]
 
[*]
 
[*]
 
9 December 2011
AZ./.Neoprobe
 
 
Page 1of 1

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Schedule 5
 
Study Plans
 
List of AstraZeneca sponsored studies AZD4694
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
9 December 2011
AZ./.Neoprobe
 
 
Page 1 of 1

--------------------------------------------------------------------------------

 
 
Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Schedule 6
 
ISS Studies
 
List of Investigator Sponsor Studies AZD4694

 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
9 December 2011
AZ./.Neoprobe
 
 
Page 1of 1

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Short-Form Patent Licence Agreement
 
Date:
 
Parties:
 
(1)
‘The Licensor’: ____________ having its registered office at __________.

 
(2)
‘The Licensee’: ____________ having its registered office at __________.

 
Recitals:
 
By an Agreement (‘the Main Agreement’) dated _________________ and made between
the Licensor and the Licensee the Licensor granted for the consideration therein
contained to the Licensee a licence under [UK Patent No ___________________]
[European Patent (UK) No _________________] (‘the Patent’).
 
Operative provisions:
 
1.
In pursuance of the Main Agreement and for the consideration referred to in the
Main Agreement the Licensor hereby confirms the grant to the Licensee of the
exclusive licence from the Effective Date for the term specified in the Main
Agreement to manufacture, market, sell and otherwise dispose of Licensed
Products (as defined in the Main Agreement) for the life of the Patent and
subject to the provisions of the Main Agreement.

 
2.
Subject as provided in the Main Agreement this Licence shall terminate without
notice in the event of the termination for any reason of the Main Agreement.
[Drafting Note: This is not always the case.  This provision may need to be
modified depending on the termination provisions in the Main Agreement.]

 
9 December 2011
AZ./.Neoprobe
 
 
Page 1of 2

--------------------------------------------------------------------------------

 
 
IN WITNESS of which this Agreement has been executed as a deed and delivered the
day and year first above written.
 
EXECUTED as a Deed by _________________ acting by:
 
[name of director] and:
 
[name of director/secretary]
 
EXECUTED as a Deed by _________________ acting by:
 
[name of director] and:
 
[name of director/secretary]
 
9 December 2011
AZ./.Neoprobe
 
 
Page 2of 2

--------------------------------------------------------------------------------

 
 
Exhibit 2
 
Press Release
 
Neoprobe Licenses AstraZeneca Imaging Agent for Amyloid
 
Detection to Aid Diagnosis of Alzheimer’s Disease
 
Dublin, Ohio –December 12, 2011 – Neoprobe Corporation (NYSE Amex: NEOP) today
announced that it has in-licensed the worldwide exclusive rights from
AstraZeneca to the late-stage radiopharmaceutical imaging candidate, AZD4694,
for aiding the diagnosis of Alzheimer’s disease (AD).


AZD4694 is a Fluorine-18 labeled precision radiopharmaceutical candidate for use
in the imaging and evaluation of patients with signs or symptoms of cognitive
impairment such as AD.  It binds to Beta-amyloid deposits in the brain that can
then be imaged in positron emission tomography (PET) scans.  Amyloid plaque
pathology is a required feature of AD diagnosis and the presence of amyloid
pathology is a supportive feature for diagnosis of probable AD.  Patients who
are negative for amyloid pathology do not have AD.


Clinical studies in more than 70 patients suggest that AZD4694 has the ability
to image patients quickly and safely with high sensitivity.   Importantly,
AZD4694 exhibits low background and white matter uptake, thereby providing clear
images of Beta-amyloid deposits. Neoprobe intends to initiate a Phase III
clinical program in early 2013, while simultaneously building the requisite
safety and training database.  Patents and patent applications filed around the
world related to AZD4694 are effective until 2028.


“To gain the recognition of AstraZeneca through a rigorous licensing process and
secure such a promising late-stage imaging asset is a strong endorsement of our
development capability and focus,” commented Neoprobe’s Executive Vice President
and Chief Business Officer, Thomas Tulip, Ph.D.  “We believe AZD4694 has a
compelling global commercial outlook and should beneficially facilitate
development of more effective disease-modifying therapies for Alzheimer´s
disease.  This potentially powerful second-generation agent with apparent
best-in-class properties has demonstrated strong performance attributes.  We
believe AZD4694 imaging may be quite useful as an adjunct measure in the
diagnosis of this large, growing disease and may allow patients to seek earlier,
and therefore potentially more effective, treatment options.”


“The discovery and development of new treatments for Alzheimer’s disease is a
top priority for AstraZeneca.   This alliance couples Neoprobe’s expertise in
diagnostic imaging with our own expertise in the discovery and development of
innovative medicines, and will further expand our ability to evaluate new
treatments for Alzheimer’s disease in the future,” said Christer Köhler, Vice
President and Head of CNS & Pain Innovative Medicines at AstraZeneca.
 
9 December 2011
AZ./.Neoprobe
 
 
Page 1of 3

--------------------------------------------------------------------------------

 
 
“New Alzheimer’s disease imaging agents are potentially powerful tools in aiding
the diagnosis of AD and evaluation of new drugs aiming to modify amyloid plaque
levels and possibly alter disease progression. Having worked in the development
of first-generation agents, early data suggests that AZD4694 may have imaging
performance and convenience attributes making it a best-in-class prospect for
accurate and earlier disease definition,” said Dr. Kenneth Marek, Chief
Executive Officer and Co-Founder of Molecular NeuroImaging (MNI).  MNI is a
world leader in neuroscience and radiopharmaceutical imaging for the diagnosis
and monitoring of neurological and neuropsychiatric disorders.  MNI will be a
key collaborator with Neoprobe in the clinical development of AZD4694.


Financial terms of the in-licensing agreement include an upfront payment of $5
million to AstraZeneca and a series of contingent milestone payments including
up to $6.5 million in potential payments based on the achievement of clinical
development and regulatory filing milestones and up to additional $11 million
due following the receipt of regulatory approvals and  the initiation of
commercial sales.  In addition, Neoprobe will pay AstraZeneca royalties on net
sales of the approved product.  AstraZeneca retains the right to use AZD4694 in
clinical trials to support development of potential treatments for Alzheimer’s
disease.


“Licensing this important asset is consistent with the growth strategy to build
out our precision radiopharmaceutical pipeline and transform Neoprobe into a
leader in the development and commercialization of targeted diagnostic agents,”
stated Dr. Mark Pykett, Neoprobe’s President and CEO. “We are encouraged to have
secured a high-quality, late-stage asset from a world-class partner for a large
and growing disease in a patient community with significant unmet medical
need.  We are pleased to have structured an agreement for an asset that we
believe will return substantial value to our shareholders and where a
significant part of the future compensation is based on the product’s approval
and ultimately product sales.  We look forward to collaborating with AstraZeneca
on the progress of this agent and assisting them in the development of their
Alzheimer’s disease therapeutics.”


Neoprobe’s President and CEO, Dr. Mark Pykett, Executive Vice President and CBO,
Dr. Thomas Tulip, and Senior Vice President and CFO, Brent Larson, will discuss
the license transaction during a conference call with the investment community
scheduled for tomorrow morning, December 13, 2011 at 8:30 AM EST.  The
conference call can be accessed as follows:


Conference Call Information
TO PARTICIPATE LIVE:
TO LISTEN TO A REPLAY:
Date:
Dec. 13, 2011
Available until:
Dec. 27, 2011
Time:
8:30 AM ET
Toll-free (U.S.) Dial in # :
(877) 660-6853
   
International Dial in # :
(201) 612-7415
Toll-free (U.S.) Dial in # :
(877) 407-8033
   
International Dial in # :
 (201) 689-8016
Replay passcode:
     
Account #:
286
   
Conference ID #:
384608

 
9 December 2011
AZ./.Neoprobe
 
 
Page 2of 3

--------------------------------------------------------------------------------

 
 
About Alzheimer’s
Alzheimer’s disease (AD) is a progressive and fatal neurodegenerative disease
which affects a person’s memory and ability to learn, reason, communicate and
carry out daily activities. Increasing age is the greatest risk factor for AD
and there is no prevention or cure. The World Health Organization estimates that
Alzheimer’s disease affects over 24,000,000 people worldwide. Currently in the
U.S. alone, there are over 5 million Alzheimer’s patients with estimates that by
2050, as many as 16 million Americans could have the disease according to the
Alzheimer’s Association.  Among the brain changes believed to contribute to the
development of Alzheimer’s are the accumulation of the protein beta-amyloid
outside nerve cells (neurons) in the brain and the accumulation of the protein
tau inside neurons.  Approximately 75 to 100 experimental therapies aimed at
diagnosing, slowing or stopping the progression of Alzheimer’s are now in human
clinical trials.


About AstraZeneca
AstraZeneca is a global, innovation-driven biopharmaceutical business with a
primary focus on the discovery, development and commercialisation of
prescription medicines for gastrointestinal, cardiovascular, neuroscience,
respiratory and inflammation, oncology and infectious disease. AstraZeneca
operates in over 100 countries and its innovative medicines are used by millions
of patients worldwide. For more information please visit: www.astrazeneca.com


About Neoprobe
Neoprobe Corporation (NYSE Amex: NEOP) is a biopharmaceutical company focused on
the development and commercialization of precision diagnostics and
radiopharmaceutical agents. Neoprobe is actively developing three
radiopharmaceutical agent platforms – Lymphoseek®, AZD4694 and RIGScanTM CR – to
help identify the sites and pathways of undetected disease and enable better
diagnostic accuracy, clinical decision-making and ultimately patient care.
Neoprobe’s strategy is to deliver superior growth and shareholder return by
bringing to market novel radiopharmaceutical agents and advancing the Company’s
pipeline through selective acquisitions, global partnering and commercialization
efforts. For more information, please visit www.neoprobe.com.


The Private Securities Litigation Reform Act of 1995 (the Act) provides a safe
harbor for forward-looking statements made by or on behalf of the Company.
Statements in this news release, which relate to other than strictly historical
facts, such as statements about the Company’s plans and strategies, expectations
for future financial performance, new and existing products and technologies,
anticipated clinical and regulatory pathways, and markets for the Company’s
products are forward-looking statements within the meaning of the Act.  The
words “believe,” “expect,” “anticipate,” “estimate,” “project,” and similar
expressions identify forward-looking statements that speak only as of the date
hereof.  Investors are cautioned that such statements involve risks and
uncertainties that could cause actual results to differ materially from
historical or anticipated results due to many factors including, but not limited
to, the Company’s continuing operating losses, uncertainty of market acceptance
of its products, reliance on third party manufacturers, accumulated deficit,
future capital needs, uncertainty of capital funding, dependence on limited
product line and distribution channels, competition, limited marketing and
manufacturing experience, risks of development of new products, regulatory risks
and other risks detailed in the Company’s most recent Annual Report on Form 10-K
and other Securities and Exchange Commission filings.  The Company undertakes no
obligation to publicly update or revise any forward-looking statements.


Contact:
Neoprobe Corporation — Brent Larson, Sr. VP & CFO – (614) 822-2330
 
9 December 2011
AZ./.Neoprobe
 
 
Page 3of 3

--------------------------------------------------------------------------------

 